 PRECISION CASTINGS CORPORATIONPrecision Castings Company, Division of AuroraCorporation, a wholly owned Subsidiary of AlliedProducts Corporation and Metal Polishers, Buf-fers, Platers and Allied Workers, InternationalUnion, Local 500, AFL-CIOPrecision Castings Company, Division of AuroraCorporation, a wholly owned Subsidiary of AlliedProducts Corporation and International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, Local 1825, District 54. Cases 8-CA-8135,8-CA-8279, 8-CA-8420, 8-CA-8494, and 8-CA-8848November 3, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 21, 1976, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed an answering brief to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge as modified herein.1. We reverse the Administrative Law Judge'sfinding that the 3-day suspensions accorded UnionShop Stewards Charles Clock, Walter Finley, JamesLeahy, Josianne Bitonti, and Elizabeth Phifer fortheir participation in the March 1974 walkout did notviolate Section 8(a)(3) of the Act.On March 11, 1974, the employees of the secondshift at Respondent's Cleveland facility walked offtheir jobs in protest of a number of workingI The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge found that the February 1974 strike wasnot an unfair labor practice strike. We agree for the reasons he sets out.However, in the 17th paragraph under the heading "February Strike," theAdministrative Law Judge engaged in admitted speculation concerning thefurther possible causes motivating the walkout. We find such conjecture bythe Administrative Law Judge inappropriate. Consequently, we disavowthat portion of his Decision.We also note that in the paragraph in the Administrative Law Judge'sDecision titled "Jackson's Threat To Close the Plant," he finds that Jackson233 NLRB No. 35conditions. The majority of the employees on theremaining shifts shortly followed suit, resulting in thenear shutdown of Respondent's operations. Thestrike was neither authorized nor subsequentlysanctioned by the employees' union. The Adminis-trative Law Judge found the walkout to be inviolation of a no-strike clause. The AdministrativeLaw Judge also noted that a corollary clause to theno-strike provision provided that the Union shall"take all reasonable steps to restore normal opera-tions" in the event of a work stoppage. Afterweighing all the evidence, the Administrative LawJudge further concluded that the walkout was not anunfair labor practice strike. We adopt this finding.Following the termination of the strike, however,Respondent decided to discipline selected strikers byinvoking certain authority, set forth in its collective-bargaining agreement with the Union involved,which entitled Respondent to take disciplinaryaction against any employee involved in an unautho-rized walkout. Respondent thereafter handed out 3-day suspensions to employees Clock, Finley, Leahy,Bitonti, and Phifer. Respondent admits that theabove employees were suspended because of theirstatus as union shop stewards and because theysupposedly failed to abide by their contractualresponsibility, as union officials, to take reasonablesteps to terminate the work stoppage. In light of hisprior conclusion that the March walkout was not anunfair labor practice strike, the Administrative LawJudge found that Respondent lawfully invoked itsrights, set forth in the no-strike clause, in suspendingthese employees and that singling them out becauseof their status with the Union did not renderRespondent's decision unlawful.We disagree. The fact that the disciplined employ-ees participated in an unauthorized strike in breachof a valid contract provision does not legitimizeRespondent's action in this situation. Respondent'sfreedom to discipline anyone remained unfettered solong as the criteria employed were not union-related.In the case before us, however, Respondent admitsthat the reason for selecting these five employees fordid not participate in the contract negotiations in issue. While the recordreveals that Jackson's participation was, at most, minimal, it does indicatethat Jackson was present during the initial negotiating session on Apnl 23.1974. The correction of this error does not affect our decision herein.We also note that in the paragraph titled "Subcontracting" theAdministrative Law Judge relies on the Board's Decision in George Webeld/b/a Webel Feed Mills & Pike Transit Company, 217 NLRB 815 (1975), inreaching the conclusion that the subcontracting out of castings work was notunlawful. While we agree with his conclusion, we choose not to rely on theabove case but rather on the Board's Decision in Westinghouse ElectricCorp., Betis Atomic Power Laboratory, 153 NLRB 443 (1 965).2 In the absence of exceptions thereto, we adopt, pro formna, theAdministrative Law Judge's recommendations that certain allegations ofviolations of Sec. 8(aX I) and (5) be dismissed. Similarly, we adopt proformna.in the absence of exceptions, his findings of certain 8(aX I) violations.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscipline was that each held the position of shopsteward and, therefore, under the terms of thecontract, could assertedly be held to a greater degreeof accountability for participating in the strike.However, discrimination directed against an employ-ee on the basis of his or her holding union office iscontrary to the plain meaning of Section 8(a)(3) andwould frustrate the policies of the Act if allowed tostand.3Accordingly, we find Respondent's disciplin-ary action violative of Section 8(a)(3) and (1) of theAct.42. We also do not agree with the AdministrativeLaw Judge's finding that Foreman Dick Gamin'scomment to employees Phifer and Anderson in May1974, concerning the Union's adverse effect onpotential overtime, did not fall within the proscrip-tion of Section 8(a)(1) of the Act. The AdministrativeLaw Judge in essence found that Gamin's comment,"if there wasn't a union we'd have more overtimethan we could work," was an ambiguous and isolatedcomment and therefore no violation of the Act.We fail to discern the ambiguity described by theAdministrative Law Judge in Gamin's statement. Inagreement with the General Counsel, we view thecomment as a simple declarative statement whichconveyed a single meaning: abandonment of unionefforts would result in the authorization of additionalovertime. In our view, Gamin's remark posited but asingle idea, i.e., that the Union's continued presencewas an obstacle to improved benefits and workingconditions. Consequently, we find that the statementwas an attempt to induce employees to forsake theUnion in exchange for increased benefits and thus itconstituted a clear violation of Section 8(a)(1) of theAct.AMENDED CONCLUSIONS OF LAW1. Add the following phrase to the AdministrativeLaw Judge's Conclusion of Law 3, after the phrase"thereby implicitly threatening them:""and by attempting to induce employees toabandon the union by a promise of increasedovertime,"2. Insert the following as Conclusion of Law 4and renumber the following paragraphs accordingly:"4. By suspending employees Walter Finley,James Leahy, Charles Clock, Josianne Bitonti, andElizabeth Phifer for participating in the Marchwalkout solely on the basis that each held the3 J P. Wetherby Construction Corp., 182 NLRB 690 (1970). relied on bythe Administrative Law Judge in support of his result, is not on point. Inthat case the steward was discharged for having fomented a strike inviolation of a no-strike clause and for his leadership role in the workstoppage. He was not discharged simply because he was a steward. In thepresent case the suspended stewards had not been active in either calling orposition of union steward, Respondent violatedSection 8(a)(3) and (1) of the Act."3. Substitute the following for Conclusion of Law5:"5. Respondent has not violated Section 8(a)(5)of the Act nor violated Section 8(a)(3) or (1) of theAct except as indicated in Conclusions of Law 3 and4 above.THE REMEDYSince we have found that Respondent engaged inviolations of Section 8(a)(3) of the Act by suspendingShop Stewards Charles Clock, Walter Finley, JamesLeahy, Josianne Bitonti, and Elizabeth Phifer eachfor a period of 3 days, we shall order Respondent tocease and desist therefrom, and to make theseemployees whole for any loss of earnings they mayhave suffered as the result of the suspension, withbackpay and interest thereon to be computed in themanner set forth in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Precision Castings Company, Division of AuroraCorporation, a wholly owned Subsidiary of AlliedProducts Corporation, Cleveland, Ohio, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with disciplinary actionand more onerous working conditions because theyfiled grievances.(b) Threatening to excessively reprimand or makeexamples of employees because they are stewards.(c) Interrogating and threatening employees con-cerning their having offered affidavits in support ofunion charges filed with the National Labor Rela-tions Board.(d) Interrogating employees concerning their visitsto the Regional Offices of the National LaborRelations Board or interfering with said visits.(e) Suspending employees who participated in theMarch walkout solely because they held positions asshop stewards.(f) Attempting to induce employees to abandon theUnion by promises of increased overtime.conducting the strike, and concededly were disciplined solely because theyfailed to urge the strikers to return.4 See Pontiac Motors Division, General Motors Corporation, 132 NLRB413 (1961).5 See. generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).184 PRECISION CASTINGS CORPORATION(g) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Make whole employees Walter Finley, JamesLeahy, Charles Clock, Josianne Bitonti, and Eliza-beth Phifer for any loss of earnings they may havesuffered as the result of Respondent's unlawfullysuspending them for 3 days in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Mail a copy of the attached notice marked"Appendix A"6to each employee who was employedduring the time the unfair labor practices werecommitted.(d) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, theNational Labor Relations Board has found that wehave violated the law and has ordered us to mail thisnotice to each employee.WE WILL NOT threaten employees with disci-plinary action and more onerous working condi-tions because they filed grievances.WE WILL NOT threaten to excessively reprimandor make examples of employees because they arestewards.WE WILL NOT interrogate or threaten ouremployees concerning their offering affidavits insupport of union charges filed with the NationalLabor Relations Board.WE WILL NOT interrogate employees concern-ing their visits to the Regional Offices of theNational Labor Relations Board or interfere withsaid visits.WE WILL NOT suspend employees, who engagein strikes or any other concerted activity, solelybecause they hold positions as union shopstewards.WE WILL NOT attempt to induce employees toabandon the Union by promises of increasedovertime.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their Section 7 rights.WE WILL make whole employees Walter Finley,James Leahy, Charles Clock, Josianne Bitonti,and Elizabeth Phifer for any loss of earnings theymay have suffered as the result of our unlawfullysuspending them for 3 days due to their strikeactivity, plus interest.PRECISION CASTINGSCOMPANY, DIVISION OFAURORA CORPORATION,A WHOLLY OWNEDSUBSIDIARY OF ALLIEDPRODUCTS CORPORATIONDECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge: Thiscase was heard before me in Cleveland, Ohio, during theperiods November 4-7 and 11-12, December 9-12, 1975.and January 26-28 and March 1-3, 1976, pursuant to thefollowing:1. Case 8-CA-8135 filed on January 22 and amendedon May 13, 1974, by Metal Polishers, Buffers, Platers andAllied Workers, International Union, Local 500, AFL-CIO, herein called Metal Polishers, and a complaint whichissued on May 31, 1974.2. Case 8-CA-8279 filed on March 29 and amended onMay 13 and June 25 by Metal Polishers and a complaintwhich issued on July 9, 1974.3. Case 8-CA-8420 filed on June 6 by Metal Polishersand a complaint which issued on July 18, 1974.4. Case 8-CA-8494 filed on July 16 by Metal Polishersand a complaint which issued on August 13, 1975.5. Case 8-CA-8848 filed on January 3, 1975, byInternational Association of Machinists and AerospaceWorkers, AFL-CIO, Local 1825, District 54, hereinaftercalled Machinists, and a complaint which issued on August13, 1975.All complaints were consolidated on August 13, 1975, forthe hearing which was held on the dates indicated above.185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe IssuesThe issues are framed by the following substantiveallegations which are denied by Respondent: lGeneral Counsel contends that the allegations named inthe complaint [in the attached Appendix B], if proved,constitute violations of Section 8(a)(l), (3), and (5) of theNational Labor Relations Act, as amended.At the hearing, all parties were represented and affordedfull opportunity to appear, to introduce evidence, toexamine and cross-examine witnesses, and to file briefs.Upon the entire record, the briefs filed by the GeneralCounsel and Respondent and upon my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, an Illinois corporation with its principaloffice located in Chicago, Illinois, and facilities at Cleve-land, Ohio; Redkey, Indiana; Rockford, Illinois; andFayetteville, New York, is engaged in the production ofaluminum castings. On or about July I, 1974, the assets ofthe Cleveland Precision Castings plant were transferred forpurposes of liquidation to the Erie Die Casting Corpora-tion, a Delaware corporation which is a subsidiary ofAurora Corporation of Illinois, a subsidiary of AlliedProducts Corporation. During the 12-month period imme-diately preceding issuance of the complaint and notice ofhearing herein. a representative period, Respondentshipped products valued in excess of $50,000 directly fromits Cleveland facility to points located outside the State ofOhio. Upon the foregoing facts Respondent concedes and Ifind that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDMetal Polishers, Machinists, and the Die CastingWorkers Federal Labor Union No. 23487 are now, andhave been at all times material herein, labor organizationswithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESFactsPrecision Castings Company, Division of Aurora Corpo-ration, in turn a subsidiary of Allied Products Corporation,during the period preceding July 1974, operated four plantslocated at Cleveland, Ohio; Redkey, Indiana; Rockford,Illinois; and Fayetteville, New York, all engaged in themanufacture of metal castings. Headquarters was locatedin Cleveland and, whereas the Rockford and Fayettevilleplants each had its own sales organization, Redkey andCleveland were serviced by a single sales organizationlocated at the Cleveland facility. Labor relations for allfour plants was controlled through the director of laborI [The allegations in the complaint have been attached hereto as anAppendix. For the sake of clarity. precision. and completeness, theparagraph numbers have been retained as they appear in the complaint.relations of the parent Allied Corporation, WilliamHensge.In the 1960's when Allied acquired the Precision Castingplants in Cleveland, Rockford, and Fayetteville, all wererepresented by unions. The Federal Labor Union repre-sented the majority of the approximately 400 productionand maintenance employees at the Cleveland plant and theMachinists represented approximately 30 employees atCleveland. The Machinists represented the Rockfordemployees and the United Automobile Workers represent-ed the Fayetteville employees. At the time of acquisition,Allied assumed all existing labor agreements and subse-quently negotiated successive agreements thereafter.In early 1972 Allied acquired a fourth plant in Redkey,Indiana, which in May of that year was organized by theMetal Polishers. Following certification by the NationalLabor Relations Board, a 3-year collective-bargainingagreement was executed on July 10, 1973.On June 1, 1971, a labor agreement was executedbetween the Die Casting Workers, Federal Labor UnionNo. 23487, and Precision Castings Company, Cleveland,said agreement to run 3 years. On August 15, 1973,however, the Die Casting Workers affiliated with the MetalPolishers. Shortly thereafter a series of incidents occurredwhich gave rise to strained relations between the MetalPolishers and Respondent and eventuated in the filing ofthe charges in the instant proceeding.The OSHA Incident (Case 8-CA-8135, par. 17(A))Howard Jackson was appointed plant manager at theCleveland plant of Precision Castings about November 10,1973. The plant at the time was in terrible physicalcondition with holes in the floor, oil and water leaks, andbroken or bent safety rails. It had been the practice at theplant to dry up the oil and water by using sawdust or acommercial product called Speedy-dri. Jackson decided,however, to undertake a program of renovation, to attackthe problem at its source by fixing the leaks rather than tocontinue to treat the symptoms through the use of sawdustand Speedy-dri. Jackson held several meetings with hissupervisors and with the Union to advise them of hisintentions and to ask for sufficient time to accomplish hisaims. Meanwhile, however, he ordered the use of sawdustand Speedy-dri discontinued. Since the repairs whichJackson intended to make were numerous and would takea great deal of time, the discontinued use of sawdust andSpeedy-dri resulted in an accumulation of oil and water onthe floor. When this matter came to the attention of thepresident of the Local, James Massingill, he and his chiefsteward, Rose Baker, confronted Jackson with the safetyproblem and demanded that he do something about itimmediately. Jackson, quite obviously annoyed, toldMassingill that the problem was "none of his damnedbusiness," that he should "get the hell back" to his job andthat he, Jackson, would take care of the matter. Massingill,angry at being told that the oil and water on the floor wasnone of his business, promptly contacted OSHA and theOhio state safety inspector and reported the condition ofEach issue/allegation will be referred to in this Decision wherever possibleby case number and paragraph number.]186 PRECISION CASTINGS CORPORATIONthe plant. This resulted in an inspection of the plant byboth OSHA and the State with a citation being issued byOsha against the Company for failure to provide guards,failure to maintain the basement floor in a dry condition,and failure to identify electrical switches in the foundry.During the inspection, Union Steward Quentin Johnsonaccompanied the inspector and Jackson. He heard Jacksonstate that he had a $30,000 plan to clean up the plant andthat Massingill had not given him a chance to clean up theoil and water on the floor before calling the inspector.Later Johnson told Jackson that he should have informedMassingill and the union committee of his efforts to cleanup the plant. According to Johnson, Jackson then statedthat he had informed Massingill and the union committeeof his plan to clean up the plant and that Massingill waslying to him.General Counsel posits the argument that Jackson's falseaccusation about Massingill to Quentin Johnson was adeliberate attempt by Jackson to undermine the MetalPolishers Union and its president, Massingill, in violationof Section 8(aX)() and (5). 1 view the incident as a minordisagreement engendered by a few injudicious wordsspoken in anger, hardly serious enough to warrant itsinclusion as an allegation in the complaint. I recommenddismissal of the allegation.Threats by Supervisor Worley (Case 8-CA-8135,pars. 20-25, 28)In early January 1974 Ralph Worley, the supervisor inthe alloy department, engaged Steward Quentin Johnson ina conversation while in the metal room office. On thisoccasion Worley told Johnson that as long as he, Johnson,wore a union badge, Worley would ride his back. Heexplained that he had to do that because, as a unionrepresentative, if he let Johnson get away with certainthings, it would look bad to the rest of the union peopleand they would try to get away with the same thing.Worley stated that he had to use Johnson as an example. Icredit Johnson with regard to this incident and find that,by threatening Johnson with disparate threatment becauseof his union stewardship, Worley interfered with Johnson'sSection 7 rights in violation of Section 8(a)(1).As supervisor in the alloy department Ralph Worley wasresponsible for the assignment of overtime and for makingcertain that such assignments were in accordance with thecontractual requirement that overtime be equalized amongthe employees. On January 3, 1974, Quentin Johnsonadvised Worley that there would be a grievance filed overthe equalization of overtime. The entire second shift waspresent at the time and Worley asked each employeewhether or not he was satisfied with the way overtime wasbeing distributed. Each employee replied that he wassatisfied except for employees John Hunt and QuentinJohnson. Hunt said that he wanted all of the overtime hecould get. According to Johnson, Worley then stated, "Ifthere is a grievance filed, I will start passing out pink slips"(warning slips). Worley continued, "I want everyone in thisdepartment at all times except for lunch and except forbreak. Mr. Johnson, you are the instigator of thisgrievance."Later that evening Johnson filed the grievance and in asecond meeting with Worley in the metal room office wastold by the latter:You know, I can create overtime. I can catch a manwhen he wants a long weekend and I can ask him towork eight hours on the Friday or 10 hours, whatever Iwant to.Especially if I know he is wanting to go out of town. Ican ask him to work it and if he doesn't want to work it,I can charge him with it. I can stop the overtime thatyou have been getting on Saturdays. I am cuttingsecond shift's overtime out completely because part ofthe overtime being worked on Saturday by the secondshift is performed at the hours that first shift wouldnormally work.Still later that day Johnson wrote out a note describingwhat had occurred earlier; he had several of the employeeswho had been present sign it:We the undersigned feel that statement below is trueand correct. On or about 1-3-1974, Mr. Ralph Worleywhen informed that he would be served a grievance onovertime hours in the Metal Room, did threaten to startcracking down and writing out pink slips in the future ifthis did happen. He also stated that he wants everyonein this department unless it was lunch or break. He alsoaccused the union steward on second shift in MetalRoom of instigating this grievance.This note was given to Massingill who in turn showed itto Worley, who admitted its contents and told him that hecould take it as a threat. Worley explained to Massingillthat two of the second shift employees had gotten drunk onthe previous December 28 and that, although he had beentold to take action against them, he had not done so. Hepointed out that another employee, Philip Jones, one ofthose who had signed the note, was in the habit of stoppingon the way to work every day to have a few drinks and thathe could be discharged for that. Worley also mentionedstill another employee who had punched in anotheremployee's timecard when he was not at work. The tenor ofWorley's explanation was that he did not run his depart-ment by the book and he could not see why the grievancewas filed when he treated the employees fairly.The following day Johnson filed the grievance forequalization of overtime. Worley thereupon called ameeting of the second-shift employees, advised them thatthe grievance had been filed, and stated, "Somebody istrying to cut my throat. If we are going to play ball, I amnot going to play ball and have you score three runs againstme and then call the ballgame off." He then told them onceagain that he wanted everyone in his department at alltimes except for lunch and breaks, accused Johnson ofbeing the instigator of the grievance, and again threatenedto pass out pink slips. Six of the seven second-shiftemployees had signed Johnson's grievance.Thereafter, Worley held several more meetings with hisemployees during which he asked them why they weredissatisfied with overtime. He again accused Johnson of187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing the instigator and told him, "I think you ought to getback in line and quit stirring up trouble." During one ofthese meetings Worley stated: "You got your book to go byand I have my warning slips to go by." Worley admittedtelling the employees:Well, for example, every day you go on a break, younever take your 15 minutes. You always go over. Youcome back late, the whole crew, and I never saidanything about that, and dinner was the same way, andPhilip Jones used to come in with berry juice on hisbreath, and I never said anything about it. And I said,If you want to play the ball game this way, I can play itwith you.Worley's interrogation of and threats of reprisal towardthese employees because they filed a grievance are clearlyviolative of Section 8(a)(l) and coercive within the meaningof Section 7 of the Act.Although Worley demonstrated animus toward theemployees who filed the grievance by threatening themwith reprisals, he did not actually take any of the actionswhich he had threatened. On the contrary, after thegrievance was filed, Massingill asked Worley if he could dosomething to give the second shift some of the morningovertime. Subsequently, a plan was instituted whereby thesecond-shift employees did share in the available overtime.Worley and Johnson worked out the plan together, withthe permission of Jackson and the blessings of Massingill.After approximately a week and a half, however, thesecond-shift employees advised Worley that they were nolonger interested in working overtime and the matter seemsto have come to rest there, with the assignment of overtimereverting to the system previously used.It is alleged in Case 8-CA-8135, paragraph 28, thatWorley in early February 1974 threatened an employeewith reprisals. Quentin Johnson testified that Worley aboutthis time asked him, in the presence of several witnesses,"How do you connect me with your statements to theLabor Board?" Johnson replied, "Mr. Worley, I havenothing personal against you, you are a friend. I filednothing personal against you. I am not at liberty to discusswhat I did file." According to Johnson, Worley then said,"It is a hell of a man that will file charges against anotherman and not tell him what he is filing." Worley emphatical-ly denies ever discussing Board charges with anyone. Noneof the employees who were allegedly present during thisconversation was called by General Counsel to substanti-ate Johnson's story. Inasmuch as Worley freely admittedseveral other damaging statements and otherwise appearedto me to be genuinely attempting to testify in a candidlytruthful manner, I am crediting his denial that thisconversation ever occurred and I recommend dismissal ofthis allegation.Itemization of Union TimeUnion President James Massingill testified that it was thecustom, prior to January 1974, for him and for other unionofficials to be permitted to leave their work stations to takecare of union business. They were merely required to jotdown on their time sheets the amount of time spent onunion business. According to Massingill, Foreman Lewick-ey called him into his office one day in early January andtold him that henceforth, when Massingill was conductingunion business, he would be required to write down thetime he left his work station, who he talked with, what thesubject matter was, and the time he returned. Massingillrefused to follow Lewickey's order concerning the newprocedure, that day followed the old procedure, and thefollowing day received a warning notice for his insubordi-nation. Massingill filed a grievance as a result of which hewas called to Personnel Director Foster's office whereFoster allegedly told Massingill that either Plant ManagerHoward Jackson or the vice president of industrialrelations, Joseph Warren, had a vendetta against him.According to Massingill, Foster then said, "My job is atstake, but I am pulling this warning slip and tearing it up.Will you be satisfied with that?" Massingill replied, "That'sall I ask." Foster then told Massingill to go back andconduct his union business as he had before and he tore upthe warning slip.During cross-examination, Massingill was shown a copyof his affidavit covering this incident. The affidavit statesthat Massingill, under the new procedure, would berequired only to show the time he left his department, thetime he arrived at the department where he was to conducthis union business, how long he was gone, and the time hearrived back in his own department. Massingill admittedthat his affidavit stated nothing about having to identifyeither the subject matter of his union business or theemployee with whom it was being conducted. Massingilltestified that, although he had in fact told the Board agentto include these matters, the agent had failed to do so. Theaffidavit also failed to mention any conversation about avendetta.Massingill struck me as a witness prone to exaggerationand embellishment. The information given to the Boardagent by Massingill as reflected by his testimony concern-ing the contents of his affidavit indicates that he wasrequested only to itemize time, not subject matter or theidentity of employees. Foster's testimony was to the effectthat this was the sole information sought and that thereason was that Massingill was spending 70-75 percent ofhis time on union business and, since the Company waspaying for the time, he felt it had a right to know where itwas being spent. Foster testified that Massingill nevercomplied with the request but he was never given awarning slip. The record indicates that warning slips areissued in triplicate, the Company, the union, and theemployee each receiving a copy. Although Massingilltestified that Foster tore up his copy of the warning slip,there is no indication what happened to the other copies.None was produced at the hearing.I find this incident, like so many others herein, to havebeen blown all out of proportion. Massingill was requestedto change slightly the procedure for reporting time spent onunion business. He refused to comply with this request.Nothing was done about it. I see no indication of aviolation with respect to this incident. Massingill's testimo-ny, where in conflict with Foster's, is discredited.188 PRECISION CASTINGS CORPORATIONThe Dolly Collins IncidentOn January 3 or 4, 1974, the recording secretary forMetal Polishers filed a grievance concerning equalizationof overtime with her department steward, Walter Finley.Finley passed on the grievance to the foreman, TonyBednarik, who commented that Collins was not the rightperson to file a grievance for overtime since she was "offmore than she works." Bednarik also commented that he"going to have to discipline some of these people." A fewday later Collins received a warning for taking too muchtime off from work. Collins had lost a great deal of timebecause of serious illness of which the Company had beenmade aware. The Union filed a grievance over the warningissued to Collins and the warning was withdrawn.I find an insufficient basis for finding a violation withrespect to this incident. Collins had, in fact, been absent agreat deal. She was given a warning because of herabsences. When, via the grievance procedure, the Compa-ny was reminded of her illness, the warning was promptlywithdrawn and her record cleared. Under the circum-stances, I am unwilling to find that the warning was inretaliation for her filing of the original grievance.Vacation Changes (Case 8-CA-8135, par. 13)The complaint alleges that on January 21, 1974, theCompany unilaterally instituted changes in the vacationschedule without notifying or bargaining with the Union.Prior to January 1974 employees had been permitted totake their vacations according to seniority at any time itwas mutually agreeable to themselves and their foreman.This system in past years resulted in the plant experiencingsevere manning problems during the summer because ofthe grouped vacations. It was therefore determined thatmost plant operations should be shut down for 2 weeksduring the summer of 1974. According to PersonnelManager Foster, the subject was brought up at a regularlabor relations meeting with the Union on January 21.Present at this meeting were Massingill, Field Representa-tive Topolski, and members of the union committee.According to the company minutes, as supported by thetestimony of Foster, when the Company announced itsintention to shut down the plant for vacation during thelast week in June and the first week in July, the Unionraised no objection. Topolski merely stated that theemployees would need time to make arrangements, such asrentals, for their vacations. Plant Manager Jackson agreedto give adequate notice. After the meeting, on the sameday, a notice was placed on the bulletin board to the effectthat the plant would be closed as announced at themeeting.Massingill testified that he knew nothing of the Compa-ny's intention to close the plant for 2 weeks until he saw thenotice on the bulletin board either on January 21 or 22,1974. Thereafter, according to Massingill, he protested theplanned shutdown at a grievance meeting and alsopersonally to both Foster and Jackson but admitted henever filed a grievance. Massingill's testimony on thismatter is confused. Baker supported Massingill's testimony2 Foster testified that Massingill said something about bargaining overthe change, but the matter was not apparently pursued.to the extent that she was sure she and Massingill discussedthe notice with Jackson the minute it went up. Althoughthe minutes of the meeting of January 21 reflect thepresence of Topolski and three members of the unioncommittee in addition to Massingill, none were called totestify that this meeting did not take place or that thevacation shutdown was not discussed as described byFoster.From the totality of testimony, I conclude that thesubject of the vacation shutdown was discussed on January21 at a meeting between the Company and the Union andthat no serious objection to the planned shutdown wasvoiced by the Union at the time.2I make this determina-tion based not only on the credited testimony of Foster butalso on the fact that the union witnesses did not testify atall concerning the meeting, no grievance was filedconcerning the matter, and, although a refusal-to-bargaincharge concerning alleged unilateral changes was filed onJanuary 22, 1974, the vacation issue was never mentioned.I therefore conclude that the Union, upon being notified ofthe Company's intention to shut down for 2 weeks duringthe summer of 1974, freely acquiesced in the plan andraised no objection to it, until it much later determined toutilize the allegation to support the rest of its case againstRespondent.Denial of Union Representation (Case 8-CA-8135,par. 26)Sometime in February 1974 employee William Huntcomplained to his foreman, Paul Kuches, that he wasreceiving too many rejects from a particular inspector.Kuches and Hunt went to Foster's office about the matter.Foster, apparently annoyed, ordered Hunt to return towork or else be fired immediately. Hunt demanded unionrepresentation whereupon Foster reiterated that Huntshould get back to work or he would be fired.Foster testified that Hunt and Kuches came into hisoffice raising hell and fighting with each other, with Huntcomplaining about another employee who was not per-forming her work properly. Foster did not want to getinvolved in the argument and asked them both to go backto work. Foster admitted that Hunt may have asked forunion representation and, if he had, then Foster denied itbecause he did not want to get involved with the problemat the time because of their continued arguing. Kuches andHunt left without further discussion. Later, Foster contact-ed Kuches and told him to contact the department stewardand Hunt and follow the proper procedure, if there weregoing to be a grievance filed.From the testimony of both Hunt and Foster it does notappear that Hunt was engaged in an interview or meetingwith Foster which could conceivably result in disciplinaryaction being taken against him. If that were the case hewould clearly have been entitled to union representation.But Foster did not want to meet with Hunt and Kuches atall. More or less, he just wanted to be left alone, free of theargument going on between the two. Hunt had no specificright to an interview at this time nor to union representa-189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion under these circumstances where there was no dangerof disciplinary action. N.L.R.B. v. J. Weingarten, Inc., 420U.S. 251 (1975).Threats by Kuches (Case 8-CA-8135, par. 30)After being denied union representation by Foster asdescribed supra, Hunt informed Kuches that he was goingto the National Labor Relations Board. Thereafter,according to the testimony of Hunt, every day Kucheswould ask him if he had gone to the Board and each timeHunt would reply that he had not as yet, but he planned togo. Kuches advised Hunt that, if he went, it would getKuches in trouble. Hunt, about February 22, did finally goto the Board to offer a statement. When, subsequently,Kuches once again asked him if he had gone to the Boardand Hunt replied affirmatively, Kuches stated, "I havegotten in some trouble over that from Bob Foster, thepersonnel manager and Howard Jackson, the plantmanager."I find that the repeated questioning of William Hunt byKuches as to whether he was going to the Board wasunlawful interrogation as proscribed by Section 8(a)( ) andthat the statements to the effect that, if Hunt went to theLabor Board, Kuches would get in trouble, were threatssimilarly proscribed by the Act. Clearly, even though thethreats were not directed at Hunt, but were rather more inthe nature of trouble that Kuches would suffer if Huntwent to the Board, such a forecast could certainly have theeffect of inhibiting Hunt's determination to avail himself ofthe benefits offered by the use of Board processes if suchwould result in harm to Kuches, admittedly a personalfriend. I find Kuches' statements violative of the Act.On January 22 the first of several charges was filedagainst Respondent by the Metal Polishers. Pursuant tothat charge, several employees volunteered to cooperate inthe investigation of the charge by visiting the Board'sCleveland office and offering affidavits.Interrogation of Employees by Foster and Jackson(Case 8-CA-8135, par. 27)One of the employees who offered an affidavit during theinvestigation was Arthur Bryant who visited the Boardoffice in late January or early February. On the same daythat he had visited the Board office, Bryant was called intoFoster's office. Present, in addition to Bryant and Foster,were Jackson and employees Philip Jones and Bob Peebles.Foster began the conversation by asking Bryant if he likedhis job. After some small talk he then asked, "Well, whatwent on down at the Labor Relations Board?" Bryant toldFoster about giving a statement to the Board agent. Fosterthen repeated his earlier question as to whether Bryantliked his job. Foster also asked the employees present ifthey were having problems in the metal room. Bryantreplied that there were some overtime problems. Fosterthen asked Bryant if he liked his supervisor, Worley, andBryant answered in the affirmative.3 Although Foster testified that the employees had been invited into hisoffice to discuss rumors that Massingill and Worley had been threateningthem and they had volunteered the information about the National LaborPhilip Jones similarly testified that he too was asked byFoster what he had done at the National Labor RelationsBoard. Jones replied that he had given a statement. Fosterwent on to ask Jones how he got along with Worley. Jonesreplied that Worley was a nice foreman, then recountedthat Worley had stated that he would give out pink slips ifthe employees in his department were going to "play balllike that."As Bryant was leaving Foster's office, John Hunt andDaile Vance were entering. They too had been summonedto Foster's office. Once in Foster's office, they were alsointerrogated concerning their trip to the Board office.Foster started off the conversation by stating that he hadheard that Massingill was going around threatening peopleto get them to go to the Labor Board. Hunt denied thatthere had been any threats. Jackson then demanded toknow what was going on at the Labor Board. Hunt filledJackson in on the situation in the alloy department asbackground and Jackson stated that he did not want theforemen or Massingill threatening anybody. Foster thenasked Hunt and Vance if they wanted union representationbut they declined the offer. Vance supported Hunt'stestimony. Foster denied that employees were asked abouttheir statements to the Board.3I find that interrogation of these employees as to whetherthey had gone to the National Labor Relations Board andwhy constitutes violations of Section 8(aX)(1) of the Act.This type of interrogation, when coupled with the question,"Do you like your job?" implies that, if they liked andwanted to keep their jobs, they should not be visiting theLabor Board offering statements.Foster's Threats of February 8, 1974 (Case 8-CA-8135, par. 29)On or about February 8, Massingill and his chiefsteward, Rose Baker, confronted Foster and Jackson in theoffice of the personnel manager and asked them why theywere interfering with the Union's witnesses. Foster repliedthat the employees had been questioned to determinewhether Massingill had threatened the employees in orderto get them to go to the Labor Board and that theemployees, in the process, had volunteered what happenedat the Board. After Jackson left, according to Massingill,Foster said, "You better not go back down to the LaborBoard any more. If you want to go down there, you willhave to go after working hours, and you better not take nomore witnesses down there during working hours."General Counsel asserts that these statements by Fosterdirected at Massingill are violative of Section 8(aX)(I). I donot agree. It appears that Foster was advising Massingillthat, if he intended to visit the Labor Board offices for thepurpose of filing charges or carrying witnesses to the Boardoffices to furnish support for such charges, he should do soon his own time. Though General Counsel argues in hisbrief that the established practice was for the unionpresident and chief shop steward to be permitted to leavethe plant during working hours to carry out union business,I do not believe that section 11.5 of the contract (cited byRelations Board. I credit the union witnesses and find that the interviewoccurred basically the way they were described by the union witnesses.190 PRECISION CASTINGS CORPORATIONGeneral Counsel) contemplated that the Company shouldbe required to finance its undoing by paying the presidentof the Local for time spent in filing charges. Where otherunion business, e.g., the processing of grievances or theconducting of labor negotiations, is at least arguablybeneficial to both parties inasmuch as its purpose is themaintenance of labor peace, the filing of the instantcharges does not have that immediate purpose. Rather, thecharges are accusations that the employer is violating thelaw. Foster's request that the filing of charges by Massingillagainst the Company be done on his own time seems areasonable one. I find no violation here.Change of Payday (Case 8-CA-8135, par. 14)Prior to February 21, 1974, the day shift was normallypaid on Thursday night. The Company was, however,admittedly encountering a substantial amount of employeeabsenteeism and it was felt by Foster that, if payday weremoved to Friday, it might induce more people to work thatday. On or about February 17 or 18, Foster broached thethe subject with Massingill. According to the latter, Fosterspoke to him about the possibility of paying everyone onFridays in order to cut down on absenteeism and suggestedthat they start the second or third week in March.4Massingill advised Foster that he did not think that thesecond-shift employees would appreciate the change.Foster suggested that Massingill check with them to findout their feelings on the subject. Massingill promised tobring it up at their next scheduled meeting which was onMarch 10. Massingill testified that, the next thing he knew,the Company had posted a notice dated February 18 that,effective Friday, February 22, 1974, and thereafter allemployees would be paid on Friday. Upon seeing thisnotice Massingill and either Baker or Forinash, anothercommittee member, complained to Foster that the contractcould not be changed without the approval of the people.Foster argued that the contract did not prevent theCompany from making this change.Baker testified that she and Massingill discussed theproposed change with Jackson after the notice was posted.They told him that the employees would object and thatthey opposed it because of the difficulty of cashing checksand doing the shopping if employees were paid on Friday.Foster testified that it was a few days before the postingof the notice that he first spoke with Baker and Massingillabout changing paydays to Friday because of the absentee-ism on Fridays. According to Foster, he told them that hedesired to make the change immediately and denied that hesaid that he intended to wait several weeks before makingthe change. Foster testified that Massingill did not sayanything about taking the idea back to the membershipand that no one complained when the notice was posted onFebruary 18, 1974.No grievance was filed concerning the change inpaydays. In the face of this fact and in consideration of theexisting situation as it stood in the early months of 1974 atthe plant, where grievances were filed in large numbers, atthe drop of a hat, it is difficult to believe that Massingill4 Elsewhere Massingill testified that Foster mentioned that he intendedto institute the new payday during the first or second week in March.took serious issue with Respondent for its decision tochange the payday from Thursday to Friday. I believe,rather, that, as Foster testified, Massingill agreed toFoster's suggestion that the payday be switched fromThursday to Friday and that it was only much later, whenthe employees took serious umbrage at the move, thatMassingill decided to take a firm position on the matter inopposition to the proposal. Therefore, since the change inpayday was not protested by the Union at the time it wasmade, the change was not unlawful. Schnell Tool & DieCorporation, and Salem Stamping & Manufacturing Co.,Inc., 144 NLRB 385, 411-412 (1963); Betty BrooksCompany, 99 NLRB 1237, 1247 (1952).Refusal To Negotiate with Massingill (Case 8-CA-8135, pars. 17(C) and (D))Massingill testified that, on February 16, he sent toFostersa letter advising him of the Metal Polishersintention to modify its existing contract, the date oftermination being June 1, 1974. The letter suggested ameeting date to open negotiations of March 11, 1974, andthe plant as the place to meet. Massingill further testifiedthat, in April, he reminded Foster of the letter and of thefact that he had never received an answer but Fosterreplied that Hensge would take the matter up with FieldRepresentative Marty Topolski. According to Massingill,he then informed Foster that he, Massingill, was spokes-man for the Union and that Foster had been told thisbefore, down at the injunction hearing. Massingill addedthat Topolski was only his advisor. Foster replied, "Youmean Topolski will not be in on it," whereupon Massingillstated, "He will be in on it, if I want him in on it, as anadvisor, and not as a spokesman for the Union." Fosterrejoined that Hensge would take care of it.On April 5, Massingill sent a second letter offering tocommence negotiations on April 22. The day after it wasreceived, Foster, both in writing and orally, confirmedarrangements with Massingill.Prior to this time the Company, through its director oflabor relations, William Hensge, had dealt with the Unionprimarily through its field representative, Marty Topolski.Topolski had been its chief spokesman in final-stepgrievance procedures and, although Massingill was oftenpresent at these procedures, he had never protestedTopolski's role as spokesman. Moreover, when negotiationsessions were scheduled in early 1974, the scheduling wasdone through Topolski who also acted as spokesman untilhe himself advised Hensge on June 6 that henceforthMassingill would be spokesman. Despite Massingill's claimthat he was not afforded proper recognition during thenegotiations there is no indication that the Company didnot pay him the deference required under the circum-stances, even though Topolski up until June 6 was regardedas the Union's chief spokesman.Following the injunction proceeding before JudgeThomas following strike action discussed infra, a numberof meetings were held in an attempt to resolve outstandinggrievances. These meetings were held at the Mediation and5 The letter was in fact addressed to Jackson.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConciliation Service offices. It was understood that, sincethe meetings concerned the processing of grievances andMassingill was most knowledgeable in that field, he wouldbe chief spokesman for that purpose. Respondent'srepresentatives acknowledged without hesitation Massin-gill's position in these matters.All in all, it would appear that, if Respondent'srepresentatives failed to accord Massingill his proper dueas spokesman for the Union, it was through misunder-standing rather than any attempt on their part toundermine his position as union president. I cannottherefore find a violation in this respect.The February StrikeOn February 21 employees John Hunt, William Hunt,Arthur Bryant, Daile Vance, and Dan Witherspoon walkedoff the job after obtaining sick leave passes from the nurse.John Hunt testified that, earlier during the second shift,having apparently become frustrated by the poor physicalcondition of his working area, he met Howard Jackson andFoster and asked them to accompany him back into thealloy department where he and Daile Vance pointed outthe unsatisfactory condition of the equipment and facili-ties. They indicated the lack of windshields on the towmotors, holes in the ladles, bad tires, and holes in the flooras well as the grease and water accumulated thereon.Jackson said that he would see what he could do, left, andthe employees went to work.John Hunt further testified that at or about 6 p.m., atbreaktime, he heard that there was a meeting in the lounge.When he arrived there, he found 75 to 100 employeesgathered. The meeting appeared to be spontaneous. Therewas discussion among the employees about various gripes.Topics discussed included the issuance of pink slips andthe fact that certain foremen had called some of theemployees names to which they objected. The complainingwas general and nobody seemed to want to take action soJohn Hunt announced, "I think the whole thing makes mesick, I am going to go home." He then went into the nurses'office and obtained a sick slip. The other employees fromthe alloy department mentioned above did the same. Theslips were handed to the foreman and the five employeeswalked off the job. The reasons given by John Hunt forwalking off the job was that he was tired of being scared oflosing his job and was tired of being burned.William Hunt testified that he and certain otheremployees tried to schedule a meeting of employees in thecafeteria in order to see what the people wanted to dobecause, as he described it, "We were tired of beingpushed, we were in the corner, and we had to start comingout fighting." This testimony is imcompatible with JohnHunt's testimony that the meeting in the lounge/cafeteriawas spontaneous although John Hunt did indicate thatthere had been some talk over the previous few days,implying that employee action was being planned. Thosethat met included the alloy department, foundry, and firstinspection department. According to William Hunt, "thepeople started chickening out to walk out, so six of usdecided we would be the ones to start it." When askedspecifically why he walked off the job, William Hunt statedthat he had been threatened, he was afraid of losing his job,the employees were getting heavier workloads, and theCompany wanted to change the paydays. He also men-tioned that he thought it was at that time that the Companywas locking the gate so that the employees could not getout for lunch or during breaks. William Hunt alsoindicated that safety conditions-grease on the floor, holesin the floor, and defective equipment that caused burns-also were reasons for the walkout. William Hunt, like theothers, obtained a sick slip from the nurse and left theplant. He admits that he was not sick, just "sick of beingshoved around."On cross-examination William Hunt stated that therehad always been water and grease on the floor and holes inthe floor. He described this strike as "probably the mostdisorganized strike there was" noting that "you had half ofthem down at the bar half of the time, you had half runningaround with women, it was a very unorganized strike,nobody led nobody out."Arthur Bryant testified that the decision to go out onstrike was made from a couple of days to a week before thestrike during a discussion among those who initiated thewalkout. The reasons listed by Bryant for the walkout wereFoster's calling him into his office, asking him how he likedhis job and why he went to the NLRB; Worley's threat tohand out pink slips; the safety problems with theequipment; and changes in vacations and the paydaychange. Bryant also noted his dissatisfaction with the factthat the Company wanted to change his shift which wouldhave interfered with his going to school.Daile Vance testified confusedly about the strike,mistakenly identifying the day of the strike as the same dayWorley had threatened the alloy department employeeswith pink slips-an incident that occurred several weekspreviously. Vance vaguely reported that the reasons hewalked off the job were because the Company was notkeeping its promises and because of the threats about hislosing his job. He, like the others, obtained a sick slip fromthe nurse before leaving because he was "sick and tired"and because he "wanted to go home."After leaving the plant, the five employees walked acrossthe street and waited in the parking lot. About half an hourlater Worley came out with the assistant plant managerand asked them what it would take to get them back towork, indicating he would talk to Foster and Jackson aboutit. The strikers stated that they wanted things straightenedout. Worley then went back into the plant. Shortlythereafter, Quentin Johnson came out and joined thestrikers after also obtaining a sick pass from the nurse.According to his testimony he was, in fact, ill and was onthe way home when asked by the strikers to be theirspokesman. He stated that the strike had nothing to dowith his leaving work, that he did not know that the fivehad walked off the job. When he asked them why they hadwalked off the job, John Hunt replied that he was tired ofbeing threatened for coming down to the Labor Board.Johnson agreed to act as their spokesman, as theyrequested. He was their steward.Johnson testified that, after the five employees walkedoff the job, he was asked to drive the hot mule, a jobordinarily performed by one of them. He refused becausehe did not have a safety hat or high top shoes. He was then192 PRECISION CASTINGS CORPORATIONordered to run the hot mule, whereupon he decided he wastoo sick to perform the job. He then left and joined thestrikers in the parking lot. Shortly after Quentin Johnsonjoined the five employees in the parking lot, Worley cameout of the plant again. He advised the strikers that Fosterrefused to talk to them until they returned to work. Theyreplied that they would not return until Foster talked withthem. By 9 p.m. half the second shift had walked off thejob. By 11 p.m. almost all of the second shift was out andthe third shift refused to go into the plant.Massingill was at home at the time the strike started andtestified that he did not know how it started. He was calledat home by Assistant Plant Manager Payne who advisedhim that, at the time, 15 to 20 employees were out on thestreet and he wanted Massingill out at the plant as quicklyas possible. When Massingill arrived, he asked the strikerswhat had happened. According to his testimony, theyreplied that they were tired of being threatened for filinggrievances, that filing unfair labor practices did no good.Massingill advised them that the strike was unauthorized,addressing the employees who by then had formed a picketline. They replied that they might as well walk out and getfired all at once rather than get fired one at a time. Theystated that they would not return to work until matterswere straightened out. Massingill advised them to return towork, that the Union and the Company would try to getthings straightened out.Massingill then entered the plant and met with Jacksonand other members of management. He told them that theUnion was not behind the strike whereupon Jackson toldhim to go out and talk to the people. When he did so, thestrikers requested that Johnson be present when Massingillwent in to talk to Jackson. Jackson agreed to this andcalled in Worley to be present also, in order to discuss theproblems that had erupted in the alloy department. Theyfully discussed the incident involving Worley threateningemployees with pink slips when the equalization ofovertime grievance was filed the previous January 3.Worley defended his action and Jackson, after firstdefending Worley, stated he was wrong for threatening theemployees with pink slips. Jackson told Massingill to tellthe strikers that, if they would return to work, managementwould sit down and straighten things out. Foster came in atthat time and stated that there would be no more talkinguntil the employees returned to work. The meeting lastedabout half an hour. Nothing was resolved and the strikecontinued through the weekend.To summarize, the reasons given by the union witnessesfor calling the strike are as follows:1. The poor physical condition of the working area, anddefective equipment.2. The threat of termination based on the February 6meeting in Foster's office where the involved employeeswere interrogated about their offering affidavits at theNLRB offices.3. The threats of more onerous working conditions,issuance of pink slips, and a general cracking down on theemployees involved as manifested by Worley's statementsof January 3 and 4.4. The change in payday from Thursday to Friday forsecond-shift employees.5. The change in vacation schedule.I. With regard to the physical layout at the plant therecord is fully documented and Respondent has freelyadmitted through its own witnesses that the physicalcondition of the facilities and equipment left much to bedesired. The frustration felt by the employees forced towork under these conditions most certainly contributed totheir decision to walk off the job. Failure of Respondent,however, to maintain the facilities and equipment in goodorder does not convert a strike by employees protestingsuch conditions into an unfair labor practice strike.Moreover, since the unsatisfactory conditions to which theemployees objected were of longstanding duration, I wouldconclude that said conditions were perhaps a contributingconsideration in their decision to strike, but were not theimmediate cause thereof.2. With regard to the February 6 meeting at whichFoster interrogated the employees concerning their trip tothe National Labor Relations Board, I have already foundthe interrogation and implied threats engendered by theinterrogation violative. But that meeting had occurred 2weeks before. The testimony of the strikers that they struckon February 21 because of threats from Foster andJackson during a meeting 2 weeks prior thereto, I findincredible. Not only was the February 6 meeting tooremote in time to be considered a cause of their February21 job action ( Winn-Dixie Stores, Inc. v. N. LR. B., 448 F.2d8 (C.A. 4, 1971)), but it must be remembered that, duringthe meeting on February 6 during which the employeeswere questioned about their visiting the Board's offices,they were also asked if they wanted union representationduring that interview and they declined Foster's offer. Ifthere were any real fears of reprisal from Respondentbecause of their offering statements to the National LaborRelations Board, they certainly would have acceptedmanagement's offer to have union representation duringthe February 6 interviews. Clearly, they had no fear oflosing their jobs on February 6, although management'sactions on that day were clearly violative, and nothingoccurred between February 6 and February 21 wherebythey should suddenly fear for their employment. Thecausal connection between the unfair labor practices andthe allegedly resultant strike is not substantially proved asrequired. Typoservice Corporation, 203 NLRB 1180 (1973).3. With regard to the threats by Worley in earlyJanuary that pink slips would issue and a general crackingdown would occur because of the filing of the grievance, itis again noted that that incident occurred approximately amonth and a half prior to the strike and is not only tooremote in time to warrant the conclusion that it was thecause of the February 21 walkout, but the record revealsthat Worley, since that time, had been on good terms withthose who initiated the strike. The grievance that occa-sioned Worley's disproportionate reaction on January 3and 4 concerned equalization of overtime among theemployees who eventually struck. But at Massingill'surging Worley got together with Quentin Johnson andformulated a plan to equalize overtime among theemployees who filed the grievance. Subsequently theseemployees decided that they did not want the overtimeafter all. They signed a statement to that effect and the193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole thing was apparently forgotten. I can see nolegitimate reason why the strikers would plausibly harkenback to an incident which had occurred 6 or 7 weeksprevious, to a problem which had long since been solved, touse as a reason for the strike on February 21. Again, I findno causal connection between the January 3 incidentinvolving Worley and the decision of the alloy departmentemployees to strike on February 21.4. & 5. I have found that neither the change in vacationpay nor the change in payday were unfair labor practicesand they cannot therefore have the effect of making thewildcat strike of February 4 an unfair labor practice strikein the eyes of the law.I am not unmindful of the fact that the individuals whoinitiated the strike on February 21 discussed theseincidents which preceded it at the time they went on strikeand so I am not concluding that the alleged reasons for thestrike are afterthoughts as is so frequently the case insimilar fact situations. Rather, I consider the fact that thestrikers had previously been acting frequently in concertwith each other in the alloy department when dealing withmanagement, and at the same time with the support ofboth Quentin Johnson and James Massingill, of more thanmere passing interest. During this period, throughoutJanuary and February, the Union and the Company wereconstantly at odds and it would be an understatement tosay that the relationship was abrasive. The Union had filedin the neighborhood of 100 grievances and the Companywas constantly attempting to make changes in operationswhich the Union fought tooth and nail. Under thecircumstances it is equally plausible in the face of the entirecongeries of circumstances to conclude that the five alloydepartment employees who planned the walkout deter-mined in advance to dredge up stale, if not ancient,pretexts with the help, perhaps, of certain more knowledge-able union officers to support their planned job action,though that job action was most probably motivated by thesole circumstance of importance to them that was of atimely nature. Thus, when the Company announced onFebruary 18 its intention to postpone paydays fromThursdays to Friday and advised Massingill that thepurpose was to put a halt to Friday absenteeism, thoseemployees adversely affected might very well have decidedon Thursday, February 21, the first payless Thursday, notto work on Friday, just to show the Company that theycould not be pushed around. The point was to show theCompany that if it was going to move payday fromThursday to Friday to insure attendance the disgruntledemployees in the alloy department were prepared to insurethat the plan would not work. Though the evidence ofunion complicity in the wildcat is not concrete in naturenor of such probative value as to support such a chargeagainst the Union, the possibility that the strike was calledsolely because of the shift in paydays is strong enough tobalance out whatever preponderance General Counselclaims to support its theory that the wildcat was alegitimate reaction to the unfair labor practices which had6 Inasmuch as the memorandum of understanding does not refer toreprisals foir filing grievances or filing affidavits in support of unfair laborpractices. the indication supports the conclusion that these matters had littleor nothing to do with the decision to strike. The first substantive demandcontained in the memorandum. it should be noted, requires that second-occurred several weeks before. I am therefore unwilling tofind that the February 21 strike was, in fact, an unfair laborpractice strike. Inasmuch as it was not an unfair laborpractice strike, the wildcat was in violation of the no-strikeclause of the contract, section 7.1, and the participantstherein are unprotected.Moreover, granting, arguendo, that the strike was calledbecause of the January 3 and early February incidents asthe Metal Polishers contends, the question arises as towhether the unfair labor practices which occurred on thosedates were serious enough to convert a protest strike intoan unfair labor practice strike, at a time when the contractcontained an operative no-strike clause. Considering theremoteness in time of these two incidents, plus the fact thattheir immediate impact was on a very few employeeslocated in a single department, I find that the calling of astrike of an entire plant employing approximately 400employees because of said incidents was unjustified andinsufficient to warrant the conclusion that the protest strikewas an unfair labor practice strike. Arlan's DepartmentStore of Michigan, Inc., 133 NLRB 802 (1961).By the following day, February 22, the strikers had beenjoined by almost the entire employee force on the picketline. Massingill, acting as go-between, obtained demandsfrom the strikers and presented them to management. As aresult of the negotiations which followed, the followingmemorandum of understandings was entered into by theCompany and Union:MEMORANDUM OF UNDERSTANDINGIt is agreed between the Company and the Unionthat the following matters discussed on this date wereagreed to as follows:(1) There will be no reprisals and/or disciplinaryaction taken against any employee as a result of therecent work stoppage.(2) Second shift employees will be paid on Thursdaynight. However, the union agrees to work with theCompany in implementing an equitable program tocurb absenteeism.(3) The union requests that the case of Horace Millerbe submitted directly to arbitration, provided thegrievance is filed timely. Inasmuch as the union hascomplied with the terms of the grievance procedure bymeeting with the top company officials whereby thecompany has absolutely refused to reinstate saidemployee [sic].(4) The company agrees to correct any hazarddetrimental to the safety of the employees, as safety iseverybody's business.(5) The company agrees to correct any discrepancyin the piece work rates for the Trim and Foundrydepartments.(6) The company agrees to follow the provisions ofthe contract in posted jobs. These jobs will be awardedshift employees he paid on Thursday nights. Though not conclusive, thiswould tend to support the above hypothesis that the second-shift alloydepartment employees struck in retaliation for their failure to be paid onThursday, February 21.194 PRECISION CASTINGS CORPORATIONto the employees with the greatest seniority pursuant tothe contract.(7) Vacations will be granted as provided for in thecontract.(8) In consideration of the above, the union will notengage in any unauthorized work stoppage.The memorandum, dated February 26. 1974, wasexecuted by the union negotiating committee and byFoster and Jackson.Demotion of Alloy Department Employees (Case8-CA-8135, par. 32)On March 4, the Company demoted three alloy depart-ment employees to lower paying jobs. General Counselalleges that the demotions were in reprisal for their role inthe February strike. The three employees were DaileVance, Calvin McKenzie, and Louis Screen. Vance,according to General Counsel's theory, was laid offbecause of his direct participation in the strike whichparticipation is fully documented in the record. McKenzieand Screen, according to General Counsel, were laid offbecause they had less seniority than Vance, and in orderfor Respondent to work its way up the seniority list to getto Vance.Ralph Worley, however, testified with regard to thedemotions that in an early March meeting Jacksonannounced to all foremen that the Company was carryingtoo many employees and that there would have to becutbacks in each department, in Worley's departmentbecause of a drop in production from 120,000 pounds ofmetal per day to 80,000 pounds per day. Worley wasdirected to cut down by five employees. After somediscussion, it was agreed that Worley would only have tocut back by three employees. After checking the senioritylist, Worley advised Louis Screen, his youngest employee inseniority, that he would be laid off. Screen was offered ajob in the casting department and transferred there. Vancewas second from the bottom and was therefore laid off butchose to utilize his bumping rights by bumping into thetrim room where he had departmental seniority. McKen-zie, who was the third from the bottom in seniority, aftersome delay, bumped into the first inspection department.Thus, according to Worley's uncontradicted testimony,none of the three was laid off. Rather, those employeeswho were bumped by Vance and McKenzie, or otherunidentified employees further down the seniority line,were laid off. Those who were hurt most by the layoff werenot apparently involved in the strike. Others, identified inthe record as initiators of the strike action of February 21,were not demoted. There appears little to support GeneralCounsel's allegation concerning discriminatory demotions,Massingill's testimony to the effect that he was told byWorley that Vance had been demoted because of his role inthe strike notwithstanding. I do not credit Massingill and Irecommend dismissal of this allegation.Unilateral Wage Increase (Case 8-CA-8135, par 6.)In early March Personnel Manager Foster spoke toseveral employees in the alloy department concerning thepossibility of upgrading the alloy melters job. The onlyother job classification in the department-the hot metaldispatcher's job-paid 14 cents per hour more. However,when the hot metal dispatchers were absent from work thealloy melter's inability to perform the hot metal dispatch-.er's job adversely affected production, both as to efficiencyand safety. After first discussing the problems with PlantManager Jackson, Foster talked the problem over with theemployees in the alloy department and advised them thatthe Company intended to upgrade their jobs by trainingthem to do the hot metal dispatcher jobs so as to permitgreater flexibility among the employees in the department.The reclassification would entail a 14-cent-per-hour wageincrease. During the discussion with the employees onlythe section steward, Quentin Johnson, was present torepresent the Union. No one objected to the plan duringthe meeting.A day or two later at a meeting between the Union andthe Company, called to discuss other matters, Massingillquestioned the fact that the Company had bypassed theUnion in its decision to grant the 14-cent-increase to thealloy department employees. An argument ensued withMassingill faulting the Company for bypassing it and goingdirectly to the employees about the raise and the Companyaccusing the Union of not caring for the employees'welfare. The upshot of the meeting was that Jacksonordered the plan implemented with the statement that he,personally, would take full responsibility.Meanwhile, Massingill approached Foster on the subject,pointed out that it was improper under the labor agreementfor the Company to be training employees on the hot metaldispatcher job while one of the regular hot metal dispatch-ers, Vance, was on layoff from that classification. Fosteragreed that Massingill's point was well taken and the planwas abandoned. No one received a wage increase orreclassification and the training for the hot metal dispatch-ers job amounted to only a few hours of on-the-job trainingperformed sporadically by Arthur Bryant under thedirection of a fellow employee; it was shortly discontinued.Although the Company's plan should have first beencleared with the Union, and its failure to do so may beviewed technically as a violation, I do not consider it, inlight of its eventual outcome, to be of such import as to bedignified with the appellation "unfair labor practice."Rather, the incident is a reflection on both parties of theirconstant bickering over matters which, with a little bendingon both sides, could have resulted in some benefits for allbut, because of a preference for confrontation rather thancooperation, resulted in one more occasion for dispute. Irecommend dismissal of the allegation as unworthy ofserious consideration.Issuance of Warning Slips (Case 8-CA-8135, par.18)During a meeting between union and management onMarch 11, 1974, a discussion arose concerning chronicabsenteeism in the plant. It was agreed by the parties thatchronically absent employees could be required to submitdoctor's slips. The question then arose as to what wasmeant by chronic and both parties zeroed in on the figure10 as indicating chronic absenteeism. Jackson then told the195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen present to start correcting the chronic absentees.The meeting adjourned at this point and, as the unionrepresentative left, Jackson requested his foremen toremain. He then instructed the foremen to crack down onthe chronic absentees and anyone with 10 or moreabsences should be watched and given warning slips.Sometime after the meeting was over, Worley noticedthat some of the other foremen were in their offices goingthrough their records and writing warning slips for allemployees who had already accumulated 10 absences.Later, upon meeting Chief Steward Baker who hadattended the meeting earlier with Massingill, Worley7informed her of his concern that he thought the otherforemen had misunderstood Jackson when he discussedwarning slips with them. He told her that they were in theprocess of writing up employees with 10 or more absences.He also told her that Jackson had not given such an orderbut that Turback and Lewicky had misinterpreted Jack-son's orders. An hour or two after Worley's warning ofwhat might happen, Baker was advised by one employeethat he had been given a verbal warning about an absenceby his foreman, Lewicky. Baker went in to talk to Lewicky.Lewicky confirmed the warning and stated that heintended to give a lot more warning slips. Baker said shewould see Jackson about the matter after Lewicky statedthat "he had his orders." But neither Baker nor Massingill,who was aware of the volatile situation, attempted tostraighten the matter out because, when they went to talkwith Jackson about the matter, they found him inconference and decided it could wait till morning.General Counsel alleges this incident as a violation ofSection 8(a)(l) and (5) in that Respondent unilaterallyinstituted changes in the method of issuing warning noticesto employees. In actuality, aside from the one verbalwarning there is no evidence that any warning notices forabsenteeism were issued in March. Company recordsreflect that none were issued and no witnesses wereproduced to contradict the content of those records. It isclear that some of the overzealous foremen intended toissue such notices but apparently were dissuaded fromdoing so once it was made clear that their interpretation ofJackson's orders was incorrect.I find that the incident was a matter of inepitude on thepart of Jackson and his foremen in communicating witheach other, for if it were a deliberate plan to unilaterallychange8the warning notice system without bargaining withthe Union, Worley would not have advised Baker of whatwas happening. I also feel that, inasmuch as it was onlyabout 2 weeks since the last wildcat strike, Massingillshould not have ignored the potential problem and gonehome without first attempting to clarify the situation beforeit could get out of hand. The circumstance appears to be nomore than an unfortunate failure of communication, not adeliberate refusal to bargain. I recommend that theallegation be dismissed.T Where Worley's testimony is inconsistent with Baker's and Massin-gill's. I credit Worley.I Moreover, it is doubtful that this action was in fact a unilateral changeJackson's Alleged Misstatements to Employees(Case 8-CA-8135, par. 17B)Sometime after the February strike terminated, employeeCharles Clock, a union steward, engaged Plant ManagerHoward Jackson in conversation about the Februarystrike. According to Clock, during this conversationJackson made the remark that "it [the strike] didn't costhim a dime to get the employees back to work, that he justmade a lot of promises, and they all came back to work soit didn't cost him a penny." Clock testified that Jacksonalso stated that Jackson "would tell Massingill one thingand Massingill would tell the people something else."General Counsel contends that Jackson's statement toClock about Massingill constituted an attempt by Jacksonto undermine the union president in violation of Section8(a)(1) and (5) and his statement concerning the Februarystrike settlement indicated bad faith on his part.I find, however, that Clock's testimony was confused andunreliable. Whereas, in his direct testimony Clock said thatthe above statement was made, in his affidavit it came outthat "Massingill would tell the Company one thing and theemployees something different." During cross-examinationClock testified that both statements had been made, thentestified that his "statement was given from memory, froman incident that was two or three weeks beforehand, it wasto me rather irrelevant at the time." Thus, Clock called intoquestion his own testimony as being unreliable. Sincewhichever way the statement was supposedly phrased byJackson, it still called Massingill's unreliability andcredibility into question, I am unwilling to rely upon suchvague testimony to find a violation.On the evening of March II another strike9was calledand, at the end of the second shift when employees onceagain began picketing the plant, Howard Jackson called ameeting in the cafeteria. Massingill arrived at the cafeteriameeting from home after being summoned by managementand advised of the wildcat. During the meeting, certainemployees criticized Jackson, charging him with lying tothem and not living up to the memorandum of agreementsigned in settlement of the February strike. Jackson, inturn, complained that Massingill was lying to the employ-ees. Clock then brought up his earlier discussion withJackson wherein Jackson had said that Massingill hadmisrepresented facts by telling Jackson one thing and thepeople another.General Counsel charges that the statements made byJackson about Massingill during this meeting constitutedan attempt by Respondent to undermine the unionpresident in violation of Section 8(a)(l) and (5). However,cases are myriad wherein, during the conduct of laborrelations, one side or the other has made accusationssimilar to those here involved. Indeed, if a violation werefound each time the accusation of misrepresentation weremade or the term "liar" was used during the heat ofargument, the volumes of labor case law would be tenfoldwhat they are. Deeco, Inc., 127 NLRB 666 (1960); KayProvision Company, 203 NLRB 706 (1973). It is unlawfulinasmuch as the record indicates that the Company had long been issuingwarning slips for absenteeism.9 Discussed more fully, infra.196 PRECISION CASTINGS CORPORATIONfor one party to refuse to bargain with the other because ofintemperate language or charges made during negotiationsor while conducting labor relations. It is not that suchaction is condoned by the law, but it is, nevertheless,understood to be such a part and parcel of the give andtake of labor management relations that it is generallyoverlooked. Gerhard Landgraf d/b/a Bay Standard Prod-ucts Mfg. Co., 167 NLRB 340 (1967), affd. 79 LRRM 2098,66 LC Para. 12,188 (C.A. 9, 1971). No violation isordinarily found and I find none here.Unilateral Change in Starting Time (Case 8-CA-8135, par. 15)General Counsel alleges that on March 18, 1974, theCompany unilaterally instituted changes in the startingtime of employees without notifying or bargaining with theUnion.The record reveals no evidence to support this allegationand I shall recommend its dismissal.The March 11-19 Strike and Reprisals againstStrikers (Cases 8-CA-8135 and 8279, pars. 7 and8)As noted above, the employees of the ClevelandPrecision Castings plant walked out on their secondwildcat strike the night of March 11.'0 Following themeeting in the cafeteria described above, after union andmanagement officials accused each other of misrepresenta-tion, the majority of employees left the plant to join in thestrike.General Counsel alleges that the March 11 strike was anunfair labor practice strike which resulted from the variousunfair labor practices alleged to have occurred priorthereto, as discussed supra, and because Respondent failedto abide by the memorandum of agreement which settledthe February strike. Respondent contends that the MarchI I strike, like the one in February, was another unprotect-ed wildcat strike in breach of the existing contract.Similarly, General Counsel further contends that, duringthe strike and after it was settled, Respondent tookreprisals against a number of employees for participating inthe strike and, inasmuch as the strike was an unfair laborpractice strike, the reprisals were also unfair laborpractices. Specifically, the reprisals allegedly consisted of: a3-day suspension of all union stewards observed on thepicket line-Josiane Bitonti,.l Walter Finley, James Leahy,Charles Clock, and Elizabeth Phifer; the discharge of theleaders of the strike-John Hunt, William Hunt, and DaileVance; and the discharge of Idel Quinones, JamesGallagher, and Jackie Bragg for alleged picket linemisconduct.Respondent counters that the March strike was not anunfair labor practice strike; that the contract in effect atthe time contained a no-strike clause, section 7.1; thatsimilarly the contract provided for disciplining of anyemployees participating in an unauthorized strike, section7.2; and therefore the discharges and or suspensions of theparticipants were warranted.i' On March 19. the U.S. Distnct Court for the Northern Distnct ofOhio issued an injunction ordering the strikers back to work.With regard to the suspensions of the five unionstewards, Respondent admits that it suspended them andin fact did so because they were stewards who participatedin the strike. Respondent argues that, under the existingcollective-bargaining agreement, the Union had specifical-ly pledged that, in the event of any work stoppage, theUnion would notify employees that they were in violationof the agreement and would take all reasonable steps torestore normal operations. Respondent further argues that,under the contract, stewards were authorized to function asrepresentatives of the Union. It is not contested that,immediately prior to the strike, the five suspendedemployees held positions as stewards in the Metal PolishersUnion. When the strike began, the five did little or nothingeither to prevent it or to stop it once it began. On thecontrary, all of them joined the picket line at the outset orparticipated in the picketing shortly thereafter. TheGeneral Counsel charges and the Respondent freely admitsthat the five employees were suspended because they wereunion officials who participated as pickets during thestrike. There is no factual question on this point, merely alegal one.The threshold question is first whether the March strikewas a protest strike unprotected in the face of the no-strikeclause or an unfair labor practice strike as General Counselcontends. As noted above, I have found that the incidentsenumerated above which occurred prior to the Februarystrike were insufficient to warrant the conclusion that theFebruary strike was an unfair labor practice strike. Thequestion then is, what occurred subsequent to the Februarystrike that could conceivably be considered an unfair laborpractice upon which the strikers based their job action inMarch and which would therefore be determinative as towhether the March strike was, in fact, an unfair laborpractice strike or merely an unprotected job action whichsubjected its participants to discipline as called for underthe terms of the existing contract.The incidents which occurred between February 26 andMarch 12, relied upon by General Counsel to support thetheory that the strike was an unfair labor practice strike,include the offer of the 14-cent-per-hour wage increase orreclassification of the alloy department employees, and thealleged change in the system of issuing warning slips toemployees with records of chronic absenteeism. But I havealready found that neither of these incidents was an unfairlabor practice. The General Counsel adds the failure ofRespondent to live up to the memorandum of agreementwhich settled the February strike as an additional basis forfinding the March strike to be an unfair labor practicestrike. This contention requires a close look at thememorandum and an analysis of what occurred withregard to its provisions subsequent to its execution.The memorandum was executed in settlement of theFebruary wildcat strike. Its provisions are listed, supra.General Counsel attempted to show that there werereprisals taken against certain employees because of theirparticipation in the February strike. I have found, contraryto General Counsel, that evidence is insufficient to warrantsuch a conclusion. With respect to the other provisions of"I Bitonti was a member of the board of trustees.197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe memorandum the record is similarly deficient ofevidence warranting the conclusion that Respondentbreached the agreement. On the contrary, the one provi-sion which clearly was breached was point 8, that therewould be no work stoppage.Testimony as to the reasons for the strike came mostlyfrom the strikers themselves. In toto, it reflects a generaldissatisfaction with conditions at the plant. The type ofwork required at a castings plant is always difficult, backbreaking, dirty, manual labor. It has a tendency to frustrateunder the best of conditions. It is a rare employee wholooks forward with anticipation to 8 hours or more ofworking with molten metal in a plant where the air is dusty,smokey, and hot. When the natural discomforts connectedwith the work are accompanied by substandard workingconditions, where there is water and grease on the floor,defective equipment, broken safety railings, and holes inthe floor, it is difficult for a worker simply to live out hisworking life in quiet desperation. Rather, the frustrationstend to build up to the point where any incident, major orminor, might trigger a reaction which is all out ofproportion to the immediate cause thereof. Testimony inthe instant case convinces me that the conditions at theCleveland plant were as I am discussing herein, and thatthe strike on March II was caused by a buildup ofnumerous frustrations, of poor working conditions, of poorcommunications between management and labor, offailures on the part of management, the Union, and theemployees fully to understand the position of the othersand an accumulation of frustrating experiences whicheventually culminated in the walkout.During the meeting in the cafeteria which immediatelypreceded the walkout, Jackson asked employees why theywere walking off the job. Reasons given included trouble inthe metal room (the incidents discussed above), longstand-ing safety problems,l2and the combining of various jobswhich resulted from the Company's efforts to reorganizethe plant to make it more economically efficient. Thecombining of jobs exacerbated the employees' bitterfeelings and increased their fears that they were going tolose their jobs. Indeed, there had been 43 layoffs a fewmonths earlier about which the Union had complainedbitterly and, on January 22, filed the instant charge in Case8-CA-8135. The threatened handing out of warning slipsfor absenteeism that very evening by the second-shiftforemen was apparently the immediate cause, the finalstraw that prompted the job action and, when thediscussion in the cafeteria degenerated into charges andcountercharges by Massingill and Jackson as to who wasmispresenting the facts, the employees sided with Massin-gill, decided that Jackson was not being honest with them,and walked off the job. As I have found above, thethreatened issuance of warning slips by the second-shiftforemen never came to fruition, but the mood of theemployees was not such as to have patience win out overfrustration. Massingill determined that it was more impor-tant to prove that Jackson intended a crackdown onabsenteeism than it was to calm down the employees andhave them return to work. By reading the minutes of the12 Not so severe, immediate, or cntical as to come within the preceptsenunciated in N.L.R.B. v. Washington Aluminum Company, Inc., 370 U.S. 9(1962).meeting to the employees he proved that Jackson intendeda crackdown on absenteeism, which was true. His doing soconvinced the employees that Jackson was lying and thathe had ordered the immediate issuance of large numbers ofwarning slips, which was not true. The way Massingillhandled the situation was as much to blame for thewalkout as any other single factor, and was most immedi-ate in effect. I conclude therefore that the March strike wasthe result of an unfortunate conglomerate of the circum-stances described above, but not a direct result of unfairlabor practices sufficient in scope or impact to warrant theconclusion that the protest strike of March 11 was, in fact,an unfair labor practice strike. Arlan's Department Store ofMichigan, Inc., supra.Having found that the suspended employees had partici-pated in a protest strike that was not an unfair laborpractice strike at a time when the current contractcontained a valid no-strike clause, I find that the suspen-sions were not unlawful. The fact that Respondent chose tosingle out the stewards for punishment because, asstewards, they had a higher degree of responsibility doesnot render Respondent's decision unlawful. J. P. WetherbyConstruction Corp., 182 NLRB 690 (1970).In addition to suspending the stewards who appeared onthe picket line for 3 days, Respondent admittedly dis-charged John Hunt, William Hunt, and Daile Vancebecause they led the strike. The leadership of these threeemployees is not only admitted by General Counsel butalso documented throughout the record. Inasmuch as it hasbeen found that the strike was not an unfair labor practicestrike and there existed at the time a valid no-strike clause,Respondent was within its rights when it terminated JohnHunt, William Hunt, and Daile Vance for the reasonsstated. J. P. Wetherby Construction Corp., supra.Finally, it is alleged that Respondent terminated IdelQuinones, James Gallagher, and Jackie Bragg because theyengaged in the March strike, an unfair labor practice strike,in violation of Section 8(a)(1) and (3). Respondentcontends that these three employees were terminatedbecause they engaged in violence on the picket line duringthe wildcat strike.With regard to what occurred on the picket line as itconcerned the actions of these three employees, Quinonestestified that he was never involved in any violence on thepicket line whatsoever but that about the third day into thestrike he arrived at the site to find that a fight hadapparently taken place. He noticed policemen talking toJames Gallagher and the alleged victim, Chuck Stomper,who was leaning up against the fence. He also noticedJackie Bragg with a bloody mouth. Quinones testified thatit was probably a case of mistaken identity, that he was notinvolved in the fight but, since he is about the same size asBragg, someone mistook him for Bragg, who apparentlyhad been involved in the fracas.Gallagher testified that it was on the second day of thepicketing at or about 6 a.m. when he noticed a noise at theend of the driveway. When he turned around he saw thatChuck Stomper was holding another employee, JackieBragg, with one arm and striking him with his fist.198 PRECISION CASTINGS CORPORATIONAccording to Gallagher, he ran toward the combatants andgrabbed Stomper by the arm that he was using to strikeBragg and tried at the same time to pull him loose. Bragggot away and Gallagher and Stomper continued "to tusslefor a while." After about 20 seconds Gallagher pushedStomper away. Stomper then came back after him, swungat him, after which they wrestled some more until Stomperfell to the ground with Gallagher on top. After Gallaghergot up, Stomper kept trying to get up but kept falling downagain, or running into people, according to Gallagher'stestimony. Bragg and Gallagher were strikers. Stomper wasone of the employees going through the picket line to work.Bragg did not testify. Stomper died several months afterthe incident.Kenneth Veil, the management official assigned toinvestigate the violence incident which led to the termina-tion of Quinones, Gallagher, and Bragg, gave the informa-tion that Stomper identified two of his assailants when Veilinterviewed him on March 27 and took a written statementfrom him. He identified Quinones as the one who grabbedhim from the front while another unseen employee grabbedhim from the back. He broke loose after being struckseveral times in the head and recognized Gallagher as theman who was hitting him. After being knocked to theground, Stomper got up in a dazed condition and washelped into the plant. He named two other employees aspossible witnesses who preceded him through the gate-employees Clarence Griggs and Robert DeLorenzo.Veil was aided in the investigation by PersonnelManager Foster. Foster took DeLorenzo's statement onApril 1, 1974. DeLorenzo in his statement identified JackieBragg, an employee on the picket line, as an assailant ofStomper and noted that Stomper had in no way provokedthe attack. DeLorenzo noted the name of another possiblewitness-John Rodriguez, another employee who wasgoing through the gate at the same time as Griggs,Stomper, and DeLorenzo. Rodriguez was interviewed byFoster on the same day as DeLorenzo. He testified that ashe crossed the picket line he heard someone say, "You gotin yesterday but today you have to go over me." AlthoughRodriguez could not identify any of Stomper's attackers hedid state that Stomper was a victim of an unprovokedattack. On the same day Griggs was also interviewed and astatement obtained from him. He stated that Stomper,without provocation, was attacked by Jackie Bragg andJames Gallagher. The security guard service report, signedby Captain DeMarco, indicated that at 6:20 a.m. a fightbroke out and Stomper was beaten by Bragg andGallagher. Veil, after seeing DeMarco's report, interviewedhim also. He did not speak to Quinones, Bragg, orGallagher. Based upon the information received fromStomper and the above witnesses, Veil recommendedtermination of Bragg, Quinones, and Gallagher for engag-ing in violence on the picket line. His recommendationswere adopted by Foster.General Counsel argues that Veil's investigation waslittle more than a sham, that the Company fired anyemployee whose name appeared on the statements offeredand, since the Company's investigation was inadequate, itproves its motives pretextual. Emphasis is placed byGeneral Counsel on the inadequate nature of the investiga-tion by pointing out Veil's failure to interview thedischargees.Under other circumstances General Counsel's argumentwould deserve serious consideration. In the instant situa-tion, however, certain facts are of particular significance.First, the strike was not an unfair labor practice strike.therefore those who struck in the face of the no-strikeclause could be terminated without resort to pretext.Secondly, Gallagher, Bragg, and Quinones played little orno part on behalf of the Union. They were no moreimportant than any other striker insofar as union activityor support is concerned. Therefore there was no reason tolook for a pretext. Finally, the statements of the witnesseswere adequate to determine what had occurred. Since therewas no apparent reason for Griggs, Rodriguez, DeLorenzo,DeMarco, and Stomper to name Quinones, Bragg, andGallagher rather than some other three employees, therewas no reason to doubt their statements as to what hadoccurred. After all, it is not as though they had namedMassingill, Johnson, and Baker. Although I do notconsider Veil's investigation complete by any means, I findit adequate under the circumstances to believe that it wassufficient to enable him to arrive at the conclusion he did,without suspicion that his decision to terminate Quinones,Gallagher, and Bragg was based on facts other than thosepresented by the witnesses. Their terminations were notbased on considerations violative of the Act.Threats by Foreman Dick Gamin (Case 8-CA-8420, par. 14(a); Case 8-CA-8494, par. 14(a); Case8-CA-8279, par. 6; Case 8-CA-8848, par. 14(a))General Counsel alleges that, after the March unfairlabor practice strike was resolved, Foreman Dick Gamintold employees Elizabeth Phifer and Pat Anderson that "ifthere wasn't a union there we'd have more overtime thanwe could work." This allegedly occurred sometime in Mayand constituted an attempt by Respondent to underminethe Union in violation of Section 8(a)(l) and (5). Similarly,Gamin, between the dates of May 5 and 17, allegedlythreatened employees with closing the plant unless employ-ees got rid of the Union and the union president.With respect to the former statement Phifer testified tothe fact that the statement, as alleged, was made in fact;with respect to the latter statement, Gallagher, an exem-ployee terminated 6 weeks previously, testified that Gaminmade the statement to him, "Well once they get rid of theUnion and Mr. Massingill, the Company is going to do likethey want to do."With regard to the remark allegedly made to Phifer byGamin, there is no context in which to judge what theremark might have meant. In the abstract it cannot be saidto constitute either a promise of more overtime if theemployees abandoned the Union or a mere opinion thatovertime is worked more in shops that are nonunion thanshops that are unionized. Gamin does not appear otherwiseto have played any significant role in the overall picture ofwhat occurred at Cleveland's Precision Castings Plant andI am not prepared to give any weight to the statement.Whatever it might have meant, it appears to be an isolatedcasual comment snapped up by General Counsel asmakeweight for its case.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe statement purportedly made to Gallagher is of littlesignificance in that Gallagher was not an employee at thetime, there were no witnesses, and, at any rate, I would notcredit Gallagher in any case.The Bargaining Sessions; April 23, 1974, MPUMeetingThe last collective-bargaining agreement between theMetal Polishers and Respondent was due to expire on June1, 1974.13 The first negotiation session was held on April 23following a request by Massingill dated April 5. At themeeting the Union passed out copies of its contractproposals. Among those present for the Company wereDirector of Labor Relations of Allied Products WilliamHensge and Vice President for Industrial Relations JosephWarren who advised those present that the Company wasin the process of making a decision as to whether or not toclose the Cleveland Precision Castings plant. Both Warrenand Hensge acted as spokesmen for the Company. Theynoted that the plants in Cleveland, Redkey, and Rockfordwere all in financial trouble and that one of them wouldclose. They stated that they would advise the Union beforethe next meeting which plant would close and they askedthe Union to make suggestions as to how Cleveland couldbe kept open. The Company was specific in detailing theproblems at Cleveland, not limited solely to pure economictroubles. It was noted that the Cleveland plant in 1973enjoyed the largest sales year in its history-$10 million yetlost $155,000. In 1974 to date, sales were $3 million yetlosses amounted to $125,000. Hensge explained that therewas $4 million invested in the Cleveland plant and that thereturn was nil; that unless a solution were found the plantwould have to close.Massingill asked how the Company could be losingmoney when sales were so high. Hensge replied that in partit was due to old equipment, a large amount of scrap, andpoor management. He noted that recently customers werelosing confidence in the Company's ability to produce andwere asking for their dies back.Hensge stated that the Company would listen to anysuggestions the Union might have. Union participantsasked if this was a tactic to get an extension of the contractwithout increases in wages but the Company denied this.Warren explained that the Company was not asking theemployees to do without wage increases. He noted that hedid not know if that would help. There were problems withproductivity, problems with labor, such as absenteeism andthe high cost of production per unit, and lack of space. Hedenied that the losses were due to the recent laborproblems because the Company had been losing moneyeven before the labor problems erupted.The Company requested that the Union advise theInternational and its membership of the possibility that theplant would close to see if there would be suggestionsforthcoming from those sources. The Company promisedto have a definite decision one way or the other by the nextscheduled meeting.13 A request to bargain dated February 16 sent by Massingill appears tohave been somewhat premature.Massingill in his testimony emphasized that companyspokesmen during this meeting complained that part of theproblem in Cleveland lay in the fact that, wheneverchanges were attempted to increase efficiency, the Unionwould protest, file grievances, take cases to arbitration, orfile unfair labor practices. Massingill testified that compa-ny spokesmen implied that the Union was to blame for itseconomic problems and brought up the subject of someonegoing down to the Redkey plant to organize it. Massingillreplied to this charge that the Company's problems couldbe solved if the Company would bargain and live up to thecontract by first notifying, then bargaining with, the Unionbefore initiating any changes. Massingill accused theCompany of first making changes unilaterally, then tellingemployees that the Union had agreed to the changes when,in fact, it had not done so.Topolski testified in support of Massingill to the extentthat he recalled the company spokesmen criticizing the lackof cooperation on the part of the Union and theCompany's mentioning the grievances and unfair laborpractice charges filed by the Union against the Companyas being one of the reasons why the Company might notcontinue to operate.The chief shop steward for the Metal Polishers testifiedthat the Company gave "tight money" as the reason forpossibly closing the Cleveland plant. She also testified,however, that Warren stated that the Company had goodrelations with the die casting workers but that the MetalPolishers Union was objecting to a lot of changes that theCompany was trying to effect such as the combining ofjobs. She recalled Warren mentioning the grievances,arbitration cases, and unfair labor practice charges.The acting recording secretary, Quentin Johnson, testi-fied in a similar vein that Warren complained that, whenthe Company tried to initiate changes in order to makemoney, the Union had fought them on every hand by filinggrievances and charges with the Labor Board. Johnsonrecalled that Warren did, however, admit that the Compa-ny also had some management problems, that all of theproblems were not just because of the Union. Johnsonsupported the testimony of Massingill by recalling Warrenstating: "We initially opened up Redkey to help take upthe slack [sic] from Fayetteville and Cleveland, andsomebody stuck their nose in something that wasn't theirbusiness and went up there and organized it." Massingillacknowledged at that point that he had been the one whohad gone to Redkey to help organize it.Warren testified at length about the economic reasonsgiven during the April 23 meeting for the possible necessityfor closing the plant. He acknowledged that there wasmention that management had been unable to solve theday-to-day problems, the union problems, and the griev-ances that were filed but denied that poor union leadershipwas mentioned or that unfair labor practice charges werementioned.For the most part the witnesses for both sides were inagreement as to what was said. The exceptions were thatthe union witnesses claimed that Warren criticized theUnion for filing unfair labor practices and for organizing200 PRECISION CASTINGS CORPORATIONRedkey while company witnesses denied that either subjectwas discussed.In support of the testimony of its witnesses, theRespondent supplied notes and minutes taken at themeeting. Foster's minutes appear to be fairly complete,authentic, and accurate. They support the testimony of thecompany witnesses that they attempted to assure the unionrepresentation that recent labor relations problems wouldnot determine whether or not the plant stayed open-thatthe decision would be made strictly on economics. Theseminutes reflect that at one point Massingill asked if theCompany would discuss the Union's proposals and Hensgereplied that it would because if it did not do so the Unionwould go to the Board. This is the only indication inFoster's notes that the Labor Board was mentioned.Veil's notes likewise support the testimony of manage-ment witnesses though quite a bit sketchier than Foster'sminutes. In one place, however, Veil's notes indicate aconversation between Massingill and Hensge whereincertain changes in plant operations had been undertakenby management which Massingill termed unilateral andtherefore wrong. These changes, Massingill apparentlycharged, reflected a failure to bargain in good faith whileHensge maintained that such changes could rightly bemade without first consulting the Union, based upon themanagement rights provision of the contract. Withoutdetermining at this point whose contention was correct, Iam satisfied that Veil's notes reflect that there was adiscussion at the April 23 meeting concerning unilateralchanges in operating procedures, grievances, arbitration,and unfair labor practice charges. I therefore creditMassingill and other union witnesses to the extent thatmanagement representatives did complain about theUnion's failure to cooperate, its filing of grievances andcharges, and that the labor relations situation at the plantwas one of the reasons maintained for possibly having toclose the plant. I find also, however, that Warren andHensge attempted to put these labor relations problems inperspective by indicating that it was not the labor relationssituation, as such, which was a reason for possibly closingthe plant, but rather the adverse economic impact engen-dered by the failure of the Union to cooperate with theCompany's plans to implement new procedures that wasone of the bases for the decision to possibly close the plant.Management, I find, took special pains to assure the Unionthat it was not the labor relations problems as such buteconomic considerations which would be the basis for thefinal determination.The Union also took notes at this meeting but offeredtestimony to the effect that these notes were somehow lostor misplaced. Since the Union did offer notes or minutesfor other meetings, I find the failure of Quentin Johnson toproduce his notes for April 23 a bit too convenient,especially when considered in light of his own admissionthat he denied having any minutes when asked byRespondent's counsel and produced them only after14 I also find that objective considerations do not favor creditingMassingill's testimony that Warren objected to his organizing activity atRedkey. Thus, Massingill had been given time off at Cleveland to go toRedkey to organize with thi full knowledge of management that he wasgoing to do just that. Moreover, Massingill's organizational work at Redkeywas minimal. He arrived for the first time a couple of days before thecounsel for General Counsel learned that he had minutesand urged him to produce them for the use of Respondent'scounsel. In light of the fact that I find Respondent'switnesses generally more reliable than the Union's and thatRespondent's supporting minutes and notes made nomention of the organizational efforts at Redkey, I creditRespondent's witnesses that Redkey was never mentionedby Warren. The testimony by Massingill and Johnson tothe contrary is rejected as untrue.14At the end of the April 23 meeting management advisedthe Union that a decision would be made before the nextmeeting as to whether or not the Cleveland plant would beclosed, that if it were decided to close Cleveland, theCompany would negotiate a shutdown agreement, but if itwere decided to keep it open, the Company wouldnegotiate toward a new labor agreement. In the meantimethe Company urged the Union to discuss the matter withits membership and seek out suggestions on how to keepthe plant open.The Meeting of May 9, 1974Between April 23 and May 9,15 the decision to closedown the Cleveland plant was finalized through a series ofmeetings and telephone calls involving top managementand divisional management personnel. At the May 9meeting the Company announced its decision to close.According to company witnesses, Hensge reiterated theeconomic plight of the Company, mentioning most of theeconomic problems discussed at the previous session. Heannounced that the plant would close and the $4 million inbuildings assets, stock, etc., would be redeployed. Hensgestated that the Company would review any suggestions thatthe Union might have but if none were forthcoming theplant would close, that there was no alternative. The unionrepresentatives offered no suggestions and Hensge an-nounced that the Company was then ready to negotiate ashutdown agreement. Both parties then entered into adiscussion concerning the effects of closing. Topolski askedabout severance pay and Hensge replied that severance paywas a consideration but was contingent upon an orderlyshutdown which would not result in a great loss of money,that is, that the phaseout would avoid a large number ofunfilled or partially completed orders. The Companywanted to continue a staff of employees sufficient innumber to close the plant properly. Therefore, employeeswho quit would receive no severance pay.The question then arose as to how long it was contem-plated the phaseout would take. Hensge replied that it wouldtake at least past June 1 when the current labor agreementwas due to expire but that he was not certain as to aspecific date. He stated that at any rate the shutdownwould begin fairly soon.The subject of a negotiated shutdown agreement wasdiscussed but little work was accomplished toward such anagreement. Topolski proposed severance pay of I-week'selection, long after the organizational work had been completed byInternational Representative Holt and others who were otherwise notinvolved with the Cleveland plant.15 The Company on or about May 14, 1974, advised the Secunty andExchange Commission of its decision to close the Cleveland Plant.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay each year of service. The Company found this proposaltoo high. Topolski also proposed that the cost of living,holiday, and certain automatic wage increase provisions ofthe contract continue. He also indicated a desire that Iweek's notice be given to each employee before layoff andthat pro rata vacations be given to employees with less than5 years' service. Hospitalization, life insurance, andpensions were also discussed without any agreement beingreached. All topics were thoroughly discussed. The Unioninquired as to what would occur with regard to pendinggrievances. Hensge replied that he was trying to contact theUnion's attorney with the intention of expediting griev-ances going to arbitration.Along with the economic reasons blamed for the closingof the plant Hensge also used the term "union problems" inconnection therewith. With regard to the use of thisterminology, Hensge testified that by "union problems" hemeant collectively: there had been a great deal ofabsenteeism at the Cleveland plant and that local manage-ment had tried unsuccessfully to obtain the cooperation ofthe local union committee to reduce absenteeism; an unfairlabor practice had been filed by the Union some yearsbefore that had been "Colyerized" and had gone toarbitration which the Company had won; there weregeneral production and quality problems; a decertificationpetition had been filed in late 1973 or early 1974 which wasdismissed (the petition would have had the maintenanceemployees withdraw from the Metal Polishers and join theMachinists); there had been shutdowns and slowdowns inthe alloy department over the years; there had been twowildcat strikes in February and March 1974 during whichall the stewards resigned in order to walk the picket line;there had been threats and violence during the wildcatstrikes; there had been sabotage in the plant during thestrike-electric cables cut, ladles overturned; the Companyhad been forced to arbitration in 1973 on the issue ofrotation of jobs where the Company was trying toimplement new procedures; and, finally, there were over100 grievances outstanding as of May 9 including 50grievances on the combining of jobs issues. Hensge deniedthat when he used the term "labor problems" he had inmind either the two charges with the Labor Board whichwere outstanding at the time or the grievances filed overthe discharges of the several wildcat strikers. As of May 9,no complaints had issued regarding these matters.The union representatives inquired as to how conditionswere at the other Precision Castings plant. Hensge repliedthat the Fayetteville and Rockford plants were makingsome money but were not fulfilling the return on invest-ment expected. The Company felt that, since the otherplants were in better financial shape than the Clevelandplant, the Company should close Cleveland and try to savethe other plants. Redkey was not mentioned.The Union inquired as to the possibility of a preferentialhiring agreement. Hensge replied that the Company wasopposed in principle to preferential hiring but then agreedthat it would entertain a list of employees who might wantto transfer to other Allied plants. He agreed to scheduleinterviews for such employees with the caveat that localmanagement had the right of refusal.Topolski stated that he had heard rumors that theCompany was blaming the Union for the shutdown andrequested that a notice be posted to the effect that theshutdown was not the Union's fault. Hensge replied that hehad not heard such a rumor but at any rate the Companydid not blame the Union. He did not, however, initiallyagree to comply with the Union's request.One of the allegations contained in the consolidatedcomplaint concerns General Counsel's contention thatRespondent refused to deal with Massingill as the repre-sentative of the Union and insisted on dealing withTopolski. Both Massingill and Topolski were present at theMay 9 meeting and both were apparently free to offer asmuch input as they chose. Company witnesses testified thatboth Topolski and Massingill did some talking but thatTopolski spoke more than Massingill. In any case there isno evidence that the company spokesman ignored Massin-gill or his contributions at this meeting.The testimony of union witnesses with regard to the May9 meeting did not differ substantially from the testimony ofcompany witnesses with regard to what was said concern-ing the financial and economic situation as reasons forclosing the plant. Massingill, though he did not believewhat Warren and Hensge had to say about the plantclosing, nevertheless asked if there were not some way tokeep it open. Topolski inquired as to whether an extensionof the contract would help but Hensge replied in thenegative.Massingill, in his testimony, emphasized Warren'scriticism of the Union, in particular the grievances, thearbitration, and the Board charges. He testified thatWarren said that the Company had been consideringclosing the plant for 3 or 4 months and that the two strikesmight have been the straw that broke the camel's back, andmight have decided the issue in favor of closing. Warren,according to Massingill, also criticized the Union's protest-ing the Company's making changes for the sake ofefficiency, in particular, the combining of jobs. Massingillagreed that the Union had protested every time theCompany made such changes unilaterally without firstbargaining with the Union. He considered such changes asunilateral changes in the contract. His position was thateach change first should have been negotiated and, if therewas no agreement, the Company could institute the changeand the Union could then file a grievance.Where the testimony of union and company 'witnessesdiffer substantially, it is with regard to whether or notMassingill, after being told once again the economicreasons for the shutdown, demanded to see the Company'sbooks, whether he stated that if the Cleveland plant closed,he would have to go down and organize Redkey andwhether he was told by the Company that if he did so hewould have to wear a steel vest. In each case, Massingilltestified that these things occurred. Massingill also testifiedthat, when the Union requested special hiring rights atother plants for employees laid off at Cleveland, Hensgestated, "No, we have got enough problems right here, andwe don't want to transfer our problems to the other place."Union witnesses Collins, Topolski, and Baker all testifiedthat Massingill did, in fact, ask to see the Company'srecords or books and was shown a profit-and-loss state-202 PRECISION CASTINGS CORPORATIONment which Topolski rejected as valueless. Companywitnesses deny that Massingill requested to see theCompany's books on May 9. They likewise deny anymention of steel vests, organizing Redkey, or transferringtroubles.Supporting documentation indicates no mention of arequest for books in Foster's minutes covering the May 9meeting,'6nor in Collin's notes. Massingill and Bakeradmitted under cross-examination that there was nomention in their affidavits to the Board of a request forbooks. On May 13 Massingill filed an amended chargeagainst Respondent but did not charge it with refusal tosupply the requested records. Similarly, there is no mentionanywhere in his affidavits that Massingill stated that hewould go down and organize Redkey or that there was anyreply forthcoming concerning his having to wear a steelvest. Further, there is no supporting documentationconcerning the alleged statement by Hensge concerning thetransfer of employees to other plants, to the effect that theCompany did not want to transfer its trouble. Consequent-ly, I find that, in all of these respects, the Companywitnesses should be credited and no discussion took placewith regard to those disputed statements.With regard to the claim by General Counsel that theCompany was attempting to avoid bargaining with Massin-gill in favor of Topolski, I find that both union representa-tives had much to say during the May 9 meeting and that,far from being ignored, Massingill's participation was notonly tolerated, and all his questions answered, but also hiscomments appear to have been well received. The minutesof the meeting indicate that Massingill fully participated inthe negotiation.Arrangements were made at the end of the meeting tomeet once again the following day.The Meeting of May 10, 1974The following day the effects of the shutdown were againdiscussed. Both sides made proposals. In accordance withthe request made the day before and perhaps again on May10, Hensge supplied the Union with a copy of a noticeabsolving the Union from all blame for the Company'sdecision to close down the plant. The notice had alreadybeen posted and simply stated that the reasons for theshutdown were economic.The specifics of the shutdown agreement were againdiscussed. With regard to severance pay Topolski contin-ued to propose I week's pay for each year of service.Hensge again rejected this proposal, stating that it wouldcost $600,000 to $700,000. The Union subsequentlymodified its demands. Severance, holidays, pensions,hospitalization, and vacations were also discussed as wellas the possibility of a limited extension of the existingagreement until the shutdown was completed, Hensgespeculated, in September or October. There were nowritten proposals forthcoming.The Union also suggested that the entire union commit-tee remain employed until the phaseout was completed.The Company wanted some union representation until the1' Inasmuch as Massingill. Baker, and others sometimes confused theMay 9 and 10 meetings, the same findings hold true for both sessions.end but also wanted employees who could do the workremaining to be done. The Company suggested that itcould live with the contract language which provided that180 hours of experience would qualify an employee toremain on the job during the phaseout. Topolski suggestedthat laboring type jobs could be performed by malecommitteemen.Topolski requested that all employees be given a goodrecommendation. Hensge countered that recommenda-tions would be based on individual merit. Later the partiesagreed that a good recommendation would be given wheredeserved; otherwise, nothing would be said at all concern-ing poor employees.It was determined that layoffs were to begin immediate-ly. The Union wanted severance pay for all employees,even those to be laid off immediately. The Company,however, took the position that there should be noseverance pay for quit employees unless they were leavingfor immediate employment elsewhere. No decision wasmade at this time on this matter.At one point during the meeting the economic problemswhich were the basis for the shutdown were once againmentioned. Hensge testified that he believed that theUnion again offered an extension of the contract but hestated that he was not interested. Topolski testified thatMassingill requested a 3-year contract stating that claimsconcerning intentions to shut down a plant had been usedbefore in order to gain advantage during contract negotia-tions. Massingill clearly was still not convinced of theCompany's intention to close down.Baker testified that she recalled Foster showing the unioncommittee members a rectangular sheet of paper contain-ing a large number of figures, probably a profit-and-lossstatement. She also recalled a discussion between Massin-gill and Hensge concerning discrepancies between thecontents of that statement and figures offered earlier by theCompany. Hensge supposedly replied that the discrepancyhad something to do with inventory. According to Baker,Topolski commented that the profit-and-loss statement wasnot the company books and was not sufficient but did notelaborate as to what else he wanted. Quentin Johnsontestified in support of Baker's testimony. Companywitnesses denied that there had been any demand to see theCompany's books on May 10 or that a profit-and-lossstatement was shown on that day.Foster's minutes and Veil's notes, upon analysis, indicateno mention of such a request. Inasmuch as I would creditFoster and Veil over the testimony of union witnesses, andthe former's records reflect no mention of this matter andthe Union has not made its notes available for analysis, Ifind that no request was made by the Union for companybooks or records during the meeting of May 10 and nonewere shown.203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe May 15 Meeting Between Massingill andJackson (Case 8-CA-8494, par. 14(C); Case 8-CA-8848, par. 14(C))The next negotiation session was scheduled for May 16.Massingill testified that at a private meeting betweenJackson and himself, in Baker's presence in Jackson'soffice, Jackson stated, "You are the man. It all lays on you.You are the only man that can keep the plant open." WhenMassingill asked how, Jackson replied, "If you will go upthere and make a proposal to extend the contract for I yearwith a little added hospitalization the plant won't close ...because they want to give me a chance to continue to runthe place and keep it operating." On cross-examination,however, Massingill testified that he was not certain thisconversation took place on May 15 and he also admittedthat, in his conversation with Jackson, Jackson stated onlythat he thought that the Company would accept such anoffer.I conclude from the above that the conversation betweenMassingill and Jackson, if it occurred at all, reflected onlythe personal opinion of Jackson and was not an indicationthat Respondent was seriously considering keeping theplant going. I make this conclusion based not only on thenature of Massingill's testimony but also on the recorditself which indicates that the Company had already beenoffered a contract extension and had rejected it as a meansto save the plant. I believe that, if Jackson made thestatement attributed to him by Massingill, the statementreflected a personal opinion of Jackson, not an indicationof higher management's willingness to accept such an offerto keep the plant open.The May 16 MeetingOn May 16 Hensge orally presented the Company's firstshutdown proposal providing for the extension of theexisting labor agreement to October I, including the cost-of-living, holiday, and automatic increase provisionsthereof; severance pay of $25 per year of service (after firstoffering $15 per year); preferential hiring for Clevelandemployees applying at other plants; hospitalization contin-ued to the end of the month of employment with thepossibility of its continuance by the employee; continuedemployment of union representatives for as long as theycould do the jobs available; and I week's notice beforelayoff.According to Massingill, all of these matters werediscussed as well as the pending grievances, arbitration,and pay for union representatives participating in griev-ance meetings after the plant was closed.Massingill continued to voice disbelief that the plant wasclosing and only reluctantly discussed the effects of theshutdown. He told Hensge that the Company on previousoccasions had pulled out dies only to get the employees toaccept their contract proposals and this time he did notbelieve the Company was closing, nor did the employees.He complained that management was telling the employeesthat it was the Union that was responsible for the plant'sclosing but that, if the Union would take certain steps, theplant would stay open. Hensge insisted on bargaining theshutdown agreement. Finally, Massingill agreed to take theCompany's offer back to the membership. There was,however, nothing yet in writing.According to Dolly Collins, Massingill asked for proof oflosses at this May 16 meeting but then she stated that shewas not sure she even attended this meeting. I cannot relyon her testimony.Baker testified that at the May 16 meeting Hensgecriticized the Union's opposition to the changes theCompany had been trying to effect, especially the changesin final inspection and the changes concerning thecombining ofjobs. She also stated that Hensge accused theUnion of filing National Labor Relations Board chargesand grievances and bringing them to arbitration. She alsostated that Hensge complained that the Company had onlyso much money to work with and, if it had to get outsidelawyers to help them fight or process the arbitration casesand the labor charges, there would be still less than theyhad at the time. According to Baker, at one point Hensgestated that the Company had to have the right to makecertain changes in operations without first giving notice tothe Union but Massingill insisted that the Company andthe Union should sit down and straighten out theseproblems together. Hensge then tried to discuss theshutdown but the union representatives were reluctant totalk about the shutdown because they did not believe thatthe Company really intended to shut the plant down andMassingill told Hensge as much. Baker testified that May16 was the first time that the Union seriously entered intothe shutdown negotiations.The company witnesses denied that anything at all wassaid on May 16 about National Labor Relations Boardcharges or the cost of hiring outside lawyers. They alsodenied that union leadership was criticized. Finally, therewas an emphatic denial that there was any request on May16 to see company books, company records, or a profit-and-loss statement.In support of the testimony of the employer's witnesses,Foster's minutes were offered and received. Veil did notattend this meeting. Baker's notes for that day were alsoreceived. Although Baker testified that Quentin Johnsonalso took minutes for the Union as well as possiblyForinash and Topolski, these were not offered.Foster's notes reflect the shutdown proposals of theCompany as testified to by the various witnesses, as well asthe counterproposals proffered by the Union and theCompany's reply to the counterproposals. Both Foster'sminutes and Baker's notes reflect only discussions aboutthe shutdown-nothing about National Labor RelationsBoard charges, grievances, arbitration, lack of unionleadership, or a request by Massingill to see companyrecords.In accordance with the testimony of the companywitnesses and the written documentation supplied tosupport it, I find that only the shutdown proposals werediscussed at this meeting and the other matters describedby Baker, namely ch- Ages in operation, the Union'sopposition to them, grievances and charges, were alldiscussed at other meetings, probably the one on May 23.It is noted that even Massingill himself did not supportBaker's description of the May 16 meeting.204 PRECISION CASTINGS CORPORATIONThe May 23 MeetingOn May 23 Massingill made an offer to extend theexisting contract I year in return for keeping the plant openin accordance with the suggestion made by Jackson onMay 15. According to Massingill, Hensge was extremelyreceptive to the offer and indicated that, although he couldnot promise anything at the time, he would take it back tothe board of directors and get back to the Union with itsdecision. The meeting broke up for a short period of timewhile Hensge tried to make contact with members ofhigher management. When he returned to the meeting heannounced that he was unable to reach some of the boardmembers but would try again that evening and would letthe Union know the outcome the following day.According to Hensge, he was surprised that an offer wasmade to extend the contract after 2-1/2 days had beenspent on a shutdown agreement. He informed the Unionthat there was little hope because the offer was too littleand too late but he would review the offer. Massingillinformed Hensge at this time that Jackson had told himthat he thought the plant could make money if it could stayopen another 6 months or so. Hensge replied that theeconomic evidence did not support Jackson's optimismbut, out of courtesy to the Union, he would take the offerback to higher management and get back to the Unionwith an answer later in the day or later in the week. Heemphasized, however, that the Company was not reallyinterested in the Union's offer as an answer to the existingproblems because those problems were too severe for anextension of the contract to cure. Hensge reviewed theeconomic problems that the Company was facing just ashad been done at previous meetings. He also reviewed theproblems involving the Company's attempts at makingchanges in operations to which the Union filed grievancesresulting in arbitration and occasional charges with theNational Labor Relations Board. Despite these problemsHensge agreed to take the offer back to higher manage-ment for consideration. Later that day Hensge tried tocontact members of the Board of Directors but, inasmuchas he could not reach all of them, he advised the Unionthat he would inform them of the Company's answer attheir next meeting, after he had contacted all of thedirectors.Baker testified briefly in support of Massingill's testimo-ny as did Collins except that the latter acknowledged thatHensge had noted that he was not at all optimistic that theUnion's offer of an extension of the contract would beaccepted.Foster's minutes reflect fairly accurately the testimony ofall of the witnesses. The next meeting was scheduled forMay 24.The May 24 MeetingOn May 24, Hensge reported that he had been able toreach two or three directors with the Union's offer but wasunable to contact the rest. He stated that he wanted tomeet with them in Chicago to discuss the matter and hewould have an answer for the Union at the followingmeeting.Discussion centered around the possibility of the plantoperating on a pared down basis. Hensge stated that he didnot believe the Company could make money on a pareddown production basis. Moreover, he felt that paring downoperations would require changes in operations whichwould in turn result in further discontent and the filing ofadditional grievances.Hensge stated that he would contact Topolski to set upthe next meeting. Massingill did not object to thisprocedure but indicated that they might meet withoutTopolski if he otherwise was unavailable. Hensge statedthat he preferred to have Topolski present if possible, butthat was, of course, up to the Union. Massingill did notobject. Hensge testified that he was used to dealing withTopolski and other business representatives during negoti-ations.During the next few days following the May 24 meetingHensge contacted the various directors to determinewhether the Union's offer of a 1-year extension of theexisting contract would be acceptable in return for keepingthe plant open. Members of higher management refused,however, to give the offer serious consideration because theCompany was losing money at the time and there was noway of turning the situation around economically to makea profit.Demand for Withdrawal of Board Charges (Case8-CA-8420, par. 14(B); Case 8-CA-8494, pars.14(B) and (C); Case 8-CA-8848, pars. 14(B) and(C))Between May 27 and 29, depending on the testimony ofTopolski or Hensge, Hensge telephoned Topolski to advisehim of top management's decision. Topolski and Hensgegave different versions of this conversation. According toTopolski, Hensge advised him that he had been unable toreach all of the members of the board of directors and thathe should so advise Massingill. He added that, neverthe-less, he felt that they would not accept the Union's offer ofa 1-year extension of the existing labor agreement, that "itdidn't look good." Topolski testified that after some furtherconversation Hensge remarked that it would be a lot betterif the Union dropped the unfair labor practice charges andsettled the issues involved in those charges at a later date.Topolski testified further that he declined Hensge'sinvitation to drop the charges and countered that theCompany should first bargain over the issues involved inthe unfair labor practice charges and, if the bargainingwere successful, the charges would be withdrawn. Hensgethen asked Topolski if he did not want to keep the plantopen, to which Topolski replied affirmatively that he notonly wanted to keep the plant open, but also that he wasready to bargain a 3-year contract. He then asked Hensgewhy he did not place the unfair labor practice charges onthe bargaining table, to which Hensge replied that he couldnot do this because, if he should bring the unfair laborpractices up, it would be an unfair labor practice. He statedthat, to discuss settlement of the unfair labor practices, theUnion would have to bring up the subject. Topolskithereupon agreed to introduce the subject at the nextmeeting.205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHensge's version of the telephone conversation wassomewhat different. According to Hensge, he calledTopolski to schedule another meeting to negotiate furtheron the shutdown agreement because the Union's I-yearextension offer had been rejected by top management.During the conversation which ensued Topolski toldHensge that he had heard that the charges filed with theLabor Board were the reasons that the Company haddecided to close the plant. Hensge replied that this was notthe case. Topolski then asked whether the Company wouldconsider the Union's proposal if the Union withdrew itsunfair labor practice charges. Hensge replied in thenegative, stating that the Company's decision was basedsolely on economic considerations. Topolski then confidedthat he was having trouble getting Massingill to negotiate ashutdown agreement but hoped, nevertheless, to arrive atsuch an agreement. Both Topolski and Hensge agreed thatit would be nice to have the National Labor RelationsBoard charges out of the way but no conditions wereattached to any withdrawal. Hensge emphasized that underno condition would the Company bargain with respect toan ongoing contract or with respect to a severance andshutdown agreement based upon withdrawal of thecharges, that, if the Union wanted to drop the charges, itwould be nice, but it had no bearing on whether or not theplant would remain open or on negotiating the effects ofthe shutdown.Between Hensge and Topolski I find the former morecredible and therefore credit his version of the telephonecall.'7Consequently, I find that Hensge did not attempt toget the Union to withdraw its charges in return forconcessions of any sort, at the bargaining table orelsewhere.The May 31 MeetingThe parties met once again on May 31. According toMassingill, Hensge advised the Union that the Companyappreciated the offer of the Union to extend the contractbut that the offer was too little and too late, he had to havemore. Massingill testified that Hensge told the union,representatives that the Union had filed grievances,arbitration cases, and labor charges and had protestedevery efficiency move that the Company had ever made,that the Company felt that there was no use in prolongingthe misery and it might as well shut down the plant and getrid of the liability. According to Massingill, Hensgeexplained that the Company had to have the right to makejob changes such as had been made in the inspectiondepartment or trim room or with respect to combining jobclassifications in order to operate?. Hensge then requestedthat they return to discussing the shutdown but the unionrepresentatives objected that they did not believe that theCompany really intended to shut down the plant but ratherwas using the threat of a shutdown to gain concessionsi7 I find Hensge more credible not only because of his general demeanorand forthrightness but also because. at one point during his testimony,Topolski claimed to have read certain minutes given to him by DollyCollins, that subsequently Collins testified that his testimony was false andthat he had admitted to her that he had given false testimony. Topolski wasnever recalled to the stand to reestablish his credibility. I therefore find himunworthy of belief.from the Union. The Union wanted to negotiate either anew agreement or an extension of the old agreement.At this point, according to union witnesses, Massingilldemanded to see the Company's books and Hensge askedwhy, after the eighth bargaining session, the Union shouldsuddenly be asking to look at the Company's books. Healso stated that the Company was not pleading poverty,and implied that for that reason there was no requirementfor the Company to show its books. Company witnessesdenied that any request for the Company's books wasmade on May 31. Inasmuch as none of the minutes ornotes taken by company or union witnesses on May 31reflect that such a request was made and affidavitssubmitted within the next few days are silent on thesubject, I conclude that no such request was made on thatdate.A union caucus was called during which Topolski's May29 telephone conversation with Hensge was discussed,Toplski giving to the committee his version of what wassaid. They discussed the Labor Board charges and decidedto put them on the table and try to bargain withdrawal ofthe charges in return for a 3-year contract.When the parties met again after the union caucusMassingill stated once again that he did not believe that theCompany intended to close the plant and he now realizedwhat the Company wanted. He stated that the Union wasnow going to lay the labor charges on the table and wantedto bargain for a 3-year contract. According to Massingill,Hensge replied that Massingill should call Nora Friel 19 atthe Labor Board and tell her that the Union was droppingthe labor charges, and then the parties could beginbargaining. Massingill countered that bargaining for acontract should come first, then he would withdraw thecharges.20 Nothing having been accomplished by theexchange, the parties went back to a discussion concerningthe shutdown agreement.Hensge testified that when Massingill broached thesubject of negotiating the labor charges Hensge repliedsimply that the Company was not there to negotiate thelabor charges, that the Board was properly deciding those.Massingill insisted that the charges could be worked outand the plant made to operate profitably. Hensge thenasked Massingill if, by working out the charges, he meantreinstatement with full backpay for the dischargees.Massingill replied in the affirmative whereupon Hensgecommented, "Well, then forget it and let's negotiate ashutdown agreement." Hensge denied that he told Massin-gill to call Nora Friel although her name did come up inthe discussion. According to Hensge, Massingill stated thathe was in control over the charges and indicated that hecould call Nora Friel and have them withdrawn. Hensgereplied to this that calling Nora Friel would not do anygood because the charges were before the Board.21 Inexplanation, Hensge testified that he had already beeninformed that the complaint was going to issue and felt thatmatters were beyond the point where the charges could beIN Massingill's testimony on these points was supported by Baker.iS The Board's attorney handling the case.20 Topolski, Baker, and Collins support Massingill's testimony withregard to the discussion concernng withdrawal of the charges.21 Veil's testimony supported that of Hensge.206 PRECISION CASTINGS CORPORATIONwithdrawn. Both Hensge and Veil emphatically denied thatat any point they sought to exchange keeping the plantopen or more severance pay in return for a withdrawal ofthe charges.22The Company then orally presented a 13-point proposalfor shutting down the plant. Massingill requested that the13 points be put in writing after which he would take itback to the membership but without a recommendation.The meeting temporarily adjourned while the Companyhad the proposals typed.When the parties met again the Company provided theUnion with several typewritten copies of the proposalsmade orally earlier. The union representatives read overthe proposals and voiced objections to the addition of a14th point which had not previously been discussed. Thisproposal stated:The employment status of the employees shall termi-nate on the date of the closing of the Company or onthe date an employee is terminated whichever occursfirst and no further claims or rights of the employees orunion against the Company shall accrue except to theextent provided in this agreement.2Hensge explained that this type of provision was alwaysincluded in any of the Company's shutdown agreements.Massingill replied that he would recommend against itwhen presented to the membership, stating that the Unionwould not give up its rights or the unfair labor practices.Hensge explained that the zipper clause had nothing to dowith existing outstanding issues such as the Labor Boardcharges, but was needed as a means of taking care ofeverything else since the contract will have been terminatedand the phaseout will have already been effected pursuantto the shutdown agreement. Again Massingill stated that hewould take the Company's shutdown proposal back to themembership but would recommend against acceptance.The June 6 MeetingOn June 1, the 14-point shutdown proposal of theCompany was rejected by the membership of the Union.On June 6, the union representatives advised the Companyof the membership's rejection of the Company's shutdownproposal by a vote of 194 to I and of its decision to22 Topolski on cross-examination admitted that at one meeting, possiblythe May 31 meeting, Massingill said that the Union still feels that it hadsome power because of the Labor Board charges and that Hensge couldhave replied, "We don't see that the Labor Board charges make anydifference in our negotiations." I find that Topolski's testimony indirectlysupports Respondent's position on this matter.23 General Counsel alleges in Case 8 CA-8494, par. 14(1), and Case 8-CA-8848, par. 14(1), that the introduction of point 14 at the end of the May31 meeting was, because of the onerous nature of the proposal, an attempt toavoid a final agreement in that it would have required the Union to waive itsright to file charges alleging unfair labor practices which might arise out ofthe closing of the plant and to withdraw pending unfair labor practicecharges. I find. however, that Hensge specifically stated that that proposalhad nothing to do with pending unfair labor practices, that the Union madeno attempt to bargain on point 14 in order to negotiate language whichwould be acceptable to it. and that, in any event, no tentative understandinghad been reached on the rest of the shutdown agreement; e.g., severancepay. Moreover, Massingill stated that he would not recommend it to themembership. Under the circumstances. I recommend dismissal of theallegation.continue work without a contract rather than strike.Massingill also advised Hensge that the membership didnot believe that the Company intended to shut down andtold him to negotiate a 3-year contract. A great deal of timeappears to have been wasted with Massingill telling Hensgethat he did not believe that the Company intended to shutdown and Hensge trying to convince Massingill that hewas there just for that purpose.At this meeting Topolski specifically advised Hensge thatMassingill would be the Union's chief spokesman.24BothMassingill and Topolski, however, continued to participatein the negotiations, each to a large extent, if not equally.The parties discussed the 14-point proposal and Topolskiadvised Hensge that the membership was hung up on point14, the zipper clause, and on the amount of severanceoffered. Massingill said that since he was convinced thatthe Company was not going to shut down he was not goingto negotiate a shutdown agreement. He said, however, thathe would discuss it. Massingill then stated that he wanted15 cents per hour more for nonincentive employees and 12cents per hour more for incentive employees during theshutdown period. Hensge refused the demand for the raise,stating that he did not want to assume the added liabilitiesin the face of the shutdown. Massingill then asked to seethe Company's books25and records if the Company wasclaiming an inability to pay the increases. Hensge repliedthat he was not pleading poverty, just that the Companydid not want the added liability. Massingill then demanded$120 per year of service as severance. This likewise wasrejected.Massingill then accused Hensge of wanting a strike butHensge denied this and stated that the Company wantedonly an orderly phasing out of operations and a shutdownagreement to insure it. Massingill asked if the Companywas shutting down for economical reasons and stated thatthe Union did not believe it was. Hensge stated that theCompany was shutting down for economic reasons and notnoneconomical reasons, had been trying to tell the Unionthis for 2 years and had spent seven bargaining sessionstrying to negotiate a shutdown agreement. The parties thendiscussed the various company proposals and unioncounterproposals without reaching any agreement, theprimary hang-up being point 14, the zipper clause. Theparties were at impasse on this point, the Union maintain-ing that its inclusion would mean that it would have to24 I have found that pnor to this date Massingill participated full) in allnegotiations and the Company negotiated with him in good faith in allrespects. I recommend all allegations to the contrary be dismissed.25 This is the first time the Company admits being asked by the Union toshow its books and emphasizes that the request was made in the context of ademand for a wage increase, not in connection with the reasons for theshutdown. I credit Hensge as supported by Foster's minutes. Since I havefound that June 6 was the first time that a request for books was made, thereshould be some reason why such a request was made at this time rather thanduring one of the earlier meetings. I find in conjunction with Hiensge'stestimony that for the first time the Union demanded a wage increase foremployees engaged in the shutdown and, when Hensge refused this demand.it was to this refusal of the wage increase that Massingill directed hisdemand to see the books. But when Hensge stated that it was not that theCompany could not afford to pay it but that it chose not to do so, as I findhe did, the Union did not pursue the request and the crucial demand forbooks became irrelevant. I find no violation in the employer's refusal onJune 6 to show the Union its books. CentruOElectric Motor Cornpanry. 192NLRB 941 (1971).207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdraw all grievances and Labor Board charges, Respon-dent maintaining that it would have no such effect.The June 7 MeetingThe parties met again on June 7, Respondent attemptingto reach an agreement on a shutdown and severance, theUnion attempting to obtain a new contract. Point 14 wasagain the main point of discussion. The Union argued that,in the event the plant reopened, it would have lost all of itsrights if it agreed to point 14. In reply Respondent offereda recognition and reemployment provision. The Unionthen requested a wage increase of 12 cents per hour and 8cents per hour for incentive employees during the shut-down period, after earlier in the meeting abandoning thisdemand. There was little movement on either side and itwas decided that Mediation should be contacted. At thismeeting the Company advised the Union that certainmachinery had been moved out of the plant.Jackson's Threat To Close the Plant (Case 8-CA-8420, par. 14(C); Case 8-CA-8494, par. 14(C), andCase 8-CA-8848, par. 14(c))James Massingill testified that on or about June 15 hewas at his work station when Harold Jackson approachedhim and engaged him in conversation. Jackson had alreadybeen transferred to Redkey and was just visiting theCleveland plant. According to Massingill, he askedJackson if there were not some way to keep the plant open.Jackson supposedly replied, "The only way you can keep itopen is to drop the labor charges." Massingill replied thathe could not do this. Jackson then allegedly stated, "If theCompany will get you an attorney and show you how youcan do it, will you do it?" Massingill objected that he couldnot give the rights of the discharged employees away. ThenJackson replied that the plant was closed because theCompany would never put the dischargees back to work.Unfortunately, Harold Jackson died during the hearing.He never completed his testimony nor addressed himself tothis alleged conversation. I have serious doubts that thisconversation ever took place but, if it did, I am not willingto attribute to the Respondent anything that Jackson mighthave said concerning ways to keep the plant open. First ofall, Jackson was no longer employed at the Clevelandplant. Secondly, even when he was, he did not participatein contract negotiations, and as far as the record isconcerned he apparently had little or no input at this stageas to whether or not the plant would remain open. Jacksonundoubtedly had a personal interest in keeping the plantopen because of his previous connection with it and Iconclude that if, in fact, he did discuss this matter withMassingill, he was doing no more than engaging in wishfulthinking. The many attempts by Massingill to use thecharges as bargaining chips during negotiations withHensge prior to June 15 convinces me that, if the Companywere at all interested in trading a contract for thewithdrawal of the charges, it would have long sincemanifested such an interest.The June 26 MeetingAlthough negotiations toward a shutdown agreementwere stalemated by late June the physical shutdown of theplant was well underway. As pieces of equipment were soldor transferred to other plants, Foster would adviseMassingill of this fact, frequently identifying the machineby number, where it had been located in the plant, and towhat destination it was being shipped. Though it shouldhave been apparent that the plant was actually in theprocess of shutting out, the meeting of June 26, even withthe presence of a mediator, resulted in no movement.Severance, the zipper clause, and a recognition clause incase the plant reopened were discussed to no advantage.As the machinery and equipment were being shippedout, the Company simultaneously was laying off employ-ees. To accomplish the layoffs with proper regard forseniority, Foster showed Massingill a list of employees tobe laid off, advising him that certain of them could betransferred to other jobs in the plant, if they had seniorityand could do the work. He asked Massingill to help makecertain that everything was done in accordance with thecontract.During one of these discussions, Massingill testified,Foster told him not to let the Company scare him intothinking that it was closing the plant, that the intention wasonly to scale down operations. Supposedly, Foster advisedMassingill to keep the people from walking out because ifthere were a strike the plant would close immediately.Massingill then asked why the Company would notbargain if it intended to keep the plant open. To this Fosterpurportedly replied that the Company needed time to see ifit would work.I cannot give any credence at all to this story. WithFoster and Hensge meeting every few days with thecommittee and insisting that the plant was in the process ofclosing and vehemently denying Massingill's insistencethat it was not, I cannot conceive of such a conversationtaking place. I can, however, believe that Massingill'ssuspicions might well have gotten the better of hisimagination.Similarly, in another conversation between Massingilland Supervisor Worley, Massingill advised Worley that hehad heard that Worley had made a statement to the effectthat Warren had stated that, as long as Massingill hadanything to do with the Union, the Company would neversign another contract. Worley, according to Massingill,admitted saying something like that but stated that he wasonly expressing an opinion.I feel certain that Warren would not have expressed sucha determination to Worley, a low-line supervisor who wasnot otherwise involved in negotiations. If Worley expressedsuch an opinion, I consider it to be just an opinion, isolatedand of little consequence.Conclusions -NegotiationsAfter analyzing the negotiations which occurredthroughout April, May, and June, I conclude that theywere marked by a legitimate desire on the part ofRespondent to arrive at a shutdown agreement acceptableto both the Company and the Union which would assure a208 PRECISION CASTINGS CORPORATIONproper orderly closing of the facility, and a cynical disbeliefon the part of the Union that this was, in fact, the object ofRespondent. This cynicism permeated the various meetingsand prevented the parties from concluding any worthwhileagreement. It appears patent that, throughout thesenegotiations, Massingill attempted to take advantage ofevery little minor incident to build a case against theCompany and, ultimately, to use this collection ofmiscellaneous trivia, suspicions, unfortunate happen-stances and legitimate, if somewhat outdated, well-foundedcharges to mold a theory upon which to have complaintsissued against Respondent, thereafter to use Board pro-cesses as leverage either to prevent the shutting down of theCleveland plant or, if that should fail, to make Respondentpay the price. I find, however, that throughout thenegotiations Respondent attempted to deal fairly with theMetal Polishers and did not at any time try to barterconcessions in return for the withdrawal of the charges. Ialso find that not until June 6 did the Company refuse toopen its books to the Union and that it was, at that time, alegitimate refusal, as found above.The July 9 StrikeOn July 9, the employees of Precision Castings-Cleve-land struck. Massingill testified that the strike was notcalled by the Union although it sanctioned the action later,about July 11. He also testified that he did not know whythe employees decided to strike although several of themhad voiced their feelings that they did not want to help theCompany close down peacefully since the Company haddone nothing for them. They preferred that the Companyshould be forced to take the equipment out through thestrikers.The Closing of the Cleveland Plant (Case 8-CA-8494, par. 13(A); Case 8-CA-8848, par. 13(A))On July 12 the Company advised the Union that theplant was officially and permanently closed but that theCompany stood ready to bargain further over the effects ofthe closing. When Massingill received word that the planthad been closed, he called off the strike in order to permitthe employees to apply for unemployment compensation.General Counsel alleges that the Cleveland plant wasclosed by Respondent in order to avoid its collective-bargaining obligation with the Metal Polishers, to avoidnegotiations with Massingill, and for the purpose ofchilling unionism at its Redkey, Rockford, and Fayettevilleplants.The economic history of the Cleveland plant indicatesthat, in 1970, on gross sales of approximately $7 million theCompany made a profit of about $460,000; in 1971 ongross sales in excess of $8 million the Company lost$56,000; in 1972 on gross sales of just under $10 million theCompany lost over $400,000; and in 1973 on gross sales inexcess of $10 million the Company lost approximately$155,000. In 1974, the Company's records indicate thefollowing for the first 6 months:26 The Metal Polishers contends such changes were made unilaterally.Respondent denies this charge.Gross Sales$1,059,855843,5141,016,2511,201,0401,160,140971,821Profit or Loss$ 23,412(46,296)(82,251)53,0655,92523,296In the first 6 months of operation in 1974 the Clevelandplant lost almost $35,000. These figures compare unfavor-ably with the Fayettville and Rockford plants wherecompany records indicate substantial profits were enjoyedduring the same periods.The poor showing of the Cleveland plant was due in partto the heavy production of scrap and low quality produc-tion. The plant was old, the equipment antiquated, and thefacilities poor so that material flow was unsatisfactory. Thesame problems which gave rise to poor production likewiseresulted in employee dissatisfaction and unrest. Mainte-nance costs were excessive because of the condition of theequipment, further eating into potential profits. Over andabove the economic problems peculiar to the Clevelandplant, management witnesses credibly testified to the fearof an impending recession reflected by a decrease in andpostponement of orders from the automotive industrywhich the Cleveland plant serviced. Moreover, interestrates were high while the return on investment in theCleveland plant was nonexistent.Besides the purely economic considerations, uppermanagement was aware of the labor problems existing atCleveland. Outstanding grievances were in excess of 100,over 50 filed because of management's attempts atcombining jobs and making changes in production opera-tions in order to cut costs.26Two wildcat strikes, one inFebruary and one in March, not only disrupted productionbut resulted in serious damage to plant facilities andequipment amounting to in excess of $100,000.According to company witnesses, these were the consid-erations upon which management relied in deciding todiscontinue the Cleveland operation. General Counsel didnot attempt to refute the existence of these considerationsbut rather relies on the evidence adduced at the hearing toprove considerations violative of the Act as the true motivefor closing the plant. The evidence, more particularly reliedupon by General Counsel, consists of the myriad ofinstances of personal abrasive clashes between localmanagement and local union officals, primarily betweenJackson and Massingill, over matters frequently giving riseto grievances, arbitration hearings, complaints to OSHA,and charges with the Board, well or ill founded. Theseincidents have been fully discussed above and found forthe most part to have been considerably overemphasized inimportance. When considered separately, these incidents209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere clearly minor in impact and ephemeral in effect andwould never, but for the personalities of the individualsinvolved, have resulted in the troubles which eventuated.But granted, arguendo, that the relationship betweenMassingill and local management was such that localmanagement would prefer to go out of business rather thancontinue that relationship, I find nothing in the record toconvince me that Jackson or Foster had that much inputinto the decision to close the plant. Rather, it would appearthat the decision was made by the board of directors ofAllied rather than by the management of the Clevelandplant directly involved with the Metal Polishers. Moreover,in every instance where Jackson or Foster commented toMassingill on their attitude toward the closing of the plant,indications are that they wanted to keep it open.I conclude that the shutdown of the Cleveland plant wasbased solely on economic considerations and not to avoidthe Company's collective-bargaining obligations with theMetal Polishers or with its local president. Moreover,between January and March 1974 Respondent took specialcare to inform the Metal Polishers Union that it was ineconomic difficulty. At the April 23 meeting it advised itthat it was seriously contemplating closure of the plant andasked for suggestions on how to keep it open. Nosuggestions were forthcoming and in May the decision toclose was made and announced. I find that the MetalPolishers was given ample opportunity to bargain over thedecision to close the Cleveland plant.The July 16 Request for Books (Case 8-CA-8494,pars. 14(C), (D), and (E); Case 8-CA-8848, pars.14(C), (D), and (E))On July 16 Massingill sent a letter27to Respondentasking to see the Company's books inasmuch as he hadlearned that the Company had advised the media that ithad closed for economic reasons. On July 27 AttorneyMarcus replied on behalf of the Company to the effect thatsince the Metal Polishers had been advised as early asMarch of the financial plight of the Company and hadparticipated since April in negotiations toward the shut-down of the Cleveland plant, and inasmuch as the plantwas now already closed, an examination of the books atthat time could serve no purpose. Marcus closed his letterwith the following offer:If, despite all the facts noted above, you believe thatthere is some legitimate purpose which could be servedby your receipt of this financial data, we would suggestthat you correspond directly with the undersigned andset forth such purpose. You may rest assured that yourreply will be given prompt and full consideration.It should be noted that on July 16, the same dayMassingill made his first request in writing to see theCompany's books, he also filed a charge in Case 8-CA-8494 alleging a failure upon request to furnish relevant dataconcerning the financial status of the Company. Althoughprevious 8(a)(5) charges were filed, even as late as June 6,none of them contained any allegation of a failure to27 At a meeting on July 18 Topolski asked if the Company intended toreply to this letter. Hensge assured him that it would.produce requested economic data. Nor did any of thenumerous affidavits or minutes of union witnesses mentionthe demand for books until the conveniently rediscoveredJune 6 minutes of Quentin Johnson were produced, allother minutes allegedly somehow having been lost. I findthat the belated demand made on July 16 to see theCompany's books was not made for any legitimate purposein order to enable the Metal Polishers to pursue any rightsvested by virtue of the National Labor Relations Act butrather as a makeweight effort in that union's continuedattempt to build a case against Respondent. It is noted thatMarcus' invitation to Massingill to contact him if he stillwished to pursue the production of books went withoutresponse. This fact convinces me all the more thatMassingill was more interested in obtaining legal leveragethan in gaining access to the information requested.Inasmuch as I have found the July 16 request for bookswas not made in good faith for legitimate reasons and inany event was never pursued thereafter, despite theCompany's invitation to Massingill to do so, I recommenddismissal of this allegation. The Manitowoc Company, etc.,186 NLRB 994 (1970).Postshutdown MeetingsAt the start of the July 18 meeting the Companywithdrew its 14-point proposal. Hensge indicated that theCompany's proposal had been based upon an orderlytimetable to phase out the plant, that the phaseout of theplant was now complete, in part through replevin action ofcustomers to remove their dies through the picket line, andthat there was no longer an economic basis for offering theproposals previously placed on the table. Hensge statedthat those proposals were consequently withdrawn, includ-ing the offer of severance pay. Massingill asked Hensgewhat the Company's proposal was now, and Hensgereplied that the Company had no proposal. Massingill tookthe position that the Company's proposals should stillremain the basis for negotiations. Hensge stated he wouldcontinue to meet to bargain concerning the effects of theshutdown but not on the basis of the 14-point proposal.Nothing was achieved at this meeting nor at subsequentmeetings on July 26 and in August.Subcontracting (Case 8-CA-8494, par. 14(J); Case8-CA-8848, par. 14(J))The Cleveland plant had always subcontracted somework but, in February 1974 because of a backlog of $6million in orders, amounting to 6 months work, itundertook to subcontract a greater amount of unit work inorder to avoid a loss of customers. The record does notindicate any adverse effects on unit employees during thisperiod. On the contrary, it appears that the plant had morework than it could handle and the subcontracting cannottherefore be found to have been violative. George Webeld/b/a Webel Feed Mills & Pike Transit Company, 217NLRB 815 (1975). But General Counsel limits theallegations concerning subcontracting to the period Julythrough October 1974, presumably to that period of time210 PRECISION CASTINGS CORPORATIONfollowing closure of the plant. Inasmuch as I have foundthe closing of the Cleveland plant to have been effected forlegitimate economic reasons, I can see no possible interestwhich the Union might have in work that was subcontract-ed after plant closure. Since the plant was already shutdown and employees terminated, these employees wouldnot have any occasion to perform the work in any event. Itherefore recommend dismissal of the allegations.The Machinists Bargaining Sessions (Case 8-CA-8848)The Machinists represented approximately 35 employeesin a unit of tool-and-die makers and repairmen at theCleveland Precision Castings plant. On March 4 theMachinists notified Respondent of its intention to termi-nate the contract and to open negotiations toward a newone. The first meeting was scheduled for April 23.The April 23 MeetingAt the April 23 meeting, the Machinists offered itscontract proposals. The company representatives thenadvised the Machinists that it was contemplating closingdown the plant for the reasons enumerated to the MetalPolishers earlier in the day and described supra. As with theMetal Polishers, Hensge asked the Machinists representa-tive, Bill Jennings, if he had any suggestions but Jenningshad nothing to say on the matter. Hensge stated that theCompany would make a final decision on whether or not toclose the plant and advise the Machinists of its decision atthe next meeting. Jennings testified that during thediscussion Hensge commented about problems with theMetal Polishers, including the two strikes which hadcaused customers in the area to lose confidence in theCompany's ability to produce and deliver parts. Hensgetestified only that he told Jennings that the recent laborproblems with the Metal Polishers had nothing to do withthe decision possibly to close the plant. Jennings' ownaffidavit, however, supports Hensge and I therefore creditthe latter.The May 10 MeetingOnce again at the May 10 meeting Hensge askedJennings for suggestions on how to keep the plant open.Jennings declined to offer any. According to Jennings,Hensge again complained that the Company was notmaking money and, when it tried to make changes, it wasmet with grievances, arbitration cases, and unfair laborpractice charges and the problems remained. Jenningscommented that the Metal Polishers felt that its grievances,arbitration cases, and unfair labor practice charges were alllegitimate and that it was too bad that the problemsremaining were causing a loss of jobs. Hensge thensuggested that the parties negotiate a shutdown agreement,the shutdown to occur on or about October I, with somelayoffs to be effectuated before that date. Hensge offered toextend the existing contract to October I or until closing,whichever occurred first.According to Hensge, he advised the Machinists that theCompany had decided to shut down the plant, that theproblems that existed were a long time in the making. Hereviewed the economic problems as he had on April 23 andassured the Machinists that the shutdown really hadnothing to do with labor problems. He advised Jenningsthat the Company desired to negotiate a shutdownagreement with severance included but would entertainsuggestions on how to keep the plant open. Discussionabout the contents of a possible shutdown agreementfollowed but there was no agreement reached. Hensgespecifically denied that there was any discussion ofNational Labor Relations Board charges, grievances, orarbitration.Although Foster's minutes did not refer specifically tolabor problems, grievances, arbitration, or unfair laborpractices, there were references to "management prob-lems" and to problems "that his [Jennings] union couldmediate." These references in Foster's minutes convinceme that the labor relations problems which Jennings statedHensge had referred to were, in fact, discussed and theCompany did blame a part of its economic troubles on theMetal Polishers refusal to permit the Company to makeoperational changes to improve its production.The May 17 MeetingAt the May 17 meeting the Machinists asked if there wasnot some way to work out the problems and keep the plantopen since there had been good relations between theCompany and the Machinists. Hensge replied that theproblems were many but that management was notblaming either the Union or the workers. He stated that theonly way the Company could change things would be by athorough housecleaning, but that it took a lot of courage tocome in and clean house when people have been with acompany many years. He said that Allied top managementdid not like to do things that way. Hensge then noted thatthe Company realized that there were serious problemswith supervision and management and that some changeshad been made. He stated that for the past 2 years theCompany had tried to make changes and were resisted inevery way (referring to the Metal Polishers Union). Hensgethen stated that the Company and the Metal Polishers hadcome to loggerheads when discussing changes and thatresistance to the changes had manifested itself in the formof grievances, Board charges, and wildcat strikes. Hensgethen emphasized that these problems did not, however,lead to the decision to close the plant and stated that, if thechanges had been made 2 years before, then the plantmight have been able to survive. Jennings offered to dowhatever possible to keep the plant open but, if theCompany had definitely made its decision to close, he wasready to negotiate a shutdown and severance agreement.Jennings then presented the Machinists proposal andHensge countered with a shutdown proposal similar to theone previously offered to the Metal Polishers. Among theproposals exchanged was the Machinists request forseverance amounting to I week's pay for each year ofservice while the Company offered $25 for each year ofservice. No agreement was reached and it was decided thatthe parties would meet again during the week of May 27.That meeting never took place, however, but on June 6Hensge and Jennings discussed the shutdown by telephone.Jennings asked Hensge what was happening insofar as the211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshutdown agreement was concerned. Hensge replied thatthe Company was having problems with the MetalPolishers and did not know where they stood. He statedthat the Metal Polishers were still trying to negotiate alabor agreement, they had filed charges against theCompany, there were arbitration proceedings also continu-ing, and they were still trying to bargain over dischargedemployees. Hensge complained that there had been just somuch money allotted to shut down the plant and it was allbeing eaten up, mostly by NLRB charges and other laborproblems. Hensge promised to call Jennings back later. OnJune 10 Hensge wrote to Jennings advising him that theCleveland plant would close, that the phaseout alreadybegun and would continue, and that the unit employeesrepresented by Jennings would continue to enjoy thebenefits of the expired labor agreement.On July 9 the employees went on strike and Jenningsadvised his membership not to go through the picket lineostensibly because of fear of violence. On July 12 Jenningsreceived a telegram from Hensge advising him that theplant had been permanently closed.The Meetings of July 24 and 30At the July 24 meeting Hensge advised the Machiniststhat the Company's proposals had been based on anorderly shutdown and that, since the plant had now beenshut down following the strike, there was no longer anyjustification for payment of severance or certain otheritems that might go into a shutdown agreement. He statedthat the Company was therefore withdrawing its proposals.Hensge also stated that he would continue to bargain overthe effects of the shutdown including severance but theeconomic justification at the moment was gone. He furthercommented that, if the parties were to bargain a shutdownagreement with severance, it would have to contain azipper clause in order to define the extent of liabilities ofthe shutdown agreement and prevent individual employeesfrom taking actions against the Employer which the Unionmight have taken. Jennings asked what would happen inthe event the plant reopened and Hensge offered to includea recognition provision in the zipper clause. Jenningsagreed to consider the zipper clause proposal and to meetagain with the Company.On July 30 the parties met again. Hensge reiterated thatthe economic justification for severance was gone but thatthe Company was still reviewing its moral obligation. Hestated that no decision had been made concerningseverance pay but that hopefully he would know in 2 or 3weeks and would keep Jennings informed. Hensge thenorally proposed the zipper clause language which hadpreviously been proposed to the Metal Polishers. Jenningswrote it down:The employment status of the employees shall termi-nate on the date of the closing of the company and nofurther claims or rights of the employees or unionagainst the company shall accrue except to the extentprovided in this agreement (Severance Agreement).According to Hensge, Jennings neither agreed nordisagreed with the language of the zipper clause but simplystated that he would check it out. There was no agreementeither on the $25 per year of service severance proposal.According to Jennings, after writing down the languageof the zipper clause, he called his attorney on the telephoneand after proposing some minor changes stated that theMachinists could "live with this language." Hensge repliedthat he would run it by (top management). Jenningstestified that he had accepted the $25 offer in return for thezipper clause and that a tentative agreement had beenreached. Hensge denied that Jennings indicated acceptanceof either the zipper clause language or the $25-per-yearseverance proposal which had been withdrawn.I find in accordance with Hensge's testimony that notentative agreement concerning severance pay was reachedon July 30. Not only is Hensge's testimony supported byFoster's notes but also by Jennings' affidavit and noteswhich clearly indicate that no decision had yet beenreached with regard to the matter of severance pay.General Counsel alleges (Case 8-CA-8848, par. 14(A))that Respondent unlawfully conditioned severance pay onan agreement by the Machinists to waive its rights to fileBoard charges alleging unfair labor practices which mightarise out of the plant closing. But there is no indication thatthis was the intent of the zipper clause. It does notspecifically mention unfair labor practices nor was theirtestimony that unfair labor practices were mentionedduring the various meetings between the Machinists andthe Company in connection with the zipper clause. None ofthe notes of the participants contain any mention of unfairlabor practice charges in connection with the zipper clause.Foster's notes mention only grievances. Inasmuch as it wastestified that the subject clause was the standard form usedin all Allied shutdown agreements, it cannot be consideredpeculiar to the facts of this case or specially designed foruse where there are pending or probable unfair laborpractice charges. This fact, plus the lack of any testimonyor other evidence connecting the zipper clause to suchmotive requires rejection of the theory. Moreover, it seemspatently clear that any such agreement could not stand inthe way of a legitimate filing and processing of an unfairlabor practice charge since the public law cannot beabridged by private contract. I am certain that Hensgemust have been aware of this. I therefore recommenddismissal of the allegation.General Counsel similarly contends that on July 30Hensge unlawfully conditioned final severance pay agree-ment on the progress of negotiations with the MetalPolishers (Case 8-CA-8848, par. 15(B)). In support of thiscontention Jennings testified that Hensge stated on July 30that he did not want to prejudice his case with the MetalPolishers by paying the Machinists. But Jennings testifiedelsewhere that it was only his opinion that severance for theMachinists was conditioned on what happened in theCompany's negotiations with the Metal Polishers. It wasonly during challenging cross-examination when counselinadvertently suggested the answer that Jennings testifiedas he did:Q. Did he tell you that you (the Machinists) wouldnot get anything unless they (the Metal Polishers) did?212 PRECISION CASTINGS CORPORATIONA. He said he did not want to prejudice his positionwith, his case with the Metal Polishers Union by payingus.I conclude that it may well have been Jennings' honestopinion that Respondent wanted to complete negotiationswith the Metal Polishers before signing an agreement withthe Machinists but I cannot believe that Hensge made thestatement attributed to him by Jennings. Rather, Iconclude that Jennings merely embellished upon hispersonal feelings about the situation by falsely attributingthe statement to Hensge for, throughout all of the meetingsbetween Jennings and Hensge, in all other cases, Hensgeassured Jennings that they were not bound in any way byRespondent's negotiations with the Metal Polishers.28Other than this one statement by Jennings, which Idiscredit, the record reflects no evidence supportive of theallegation. No witnesses other than Jennings were called tosubstantiate Jennings' testimony, despite the fact that therewere three other Machinists committee members presentwhen Hensge allegedly made the statement. I find that thereason Respondent refused to pay the Machinists employ-ees severance was that there was no advantage in doing so,economic or otherwise, since the plant was already closedand therefore they did not choose to do so. The Act doesnot, of course, require the giving of concession duringbargaining, and certainly does not require an employer togive away the company's assets where there is no benefit tobe obtained in return.Withdrawal from the Severance Pay Agreement(Case 8-CA-8848, par. 14(C))After the July 30 meeting there were several phone callsbetween Jennings and Hensge concerning severance pay.Finally, on December 6 Hensge advised Jennings that theMachinists would receive no severance pay, that "they(corporate management) just won't okay it." GeneralCounsel alleges that Respondent first entered into, thenwithdrew from, an agreement to pay severance. But I havefound that the proposal containing the severance agree-ment was withdrawn on July 24 following the plant closingand that the parties thereafter never reached agreement,tentative or otherwise, whereby severance was to be paid.Inasmuch as agreement was never reached by the partiesconcerning severance, there was nothing from whichRespondent could withdraw. I recommend dismissal of thisallegation.Postshutdown Events at Cleveland and at OtherPlantsDuring the hearing testimony was adduced throughwitnesses for General Counsel concerning incidents andevents at the Rockford and Redkey plants. These incidentswere not specifically alleged as unfair labor practices butwere introduced as evidence to prove that the purpose andforeseeable effect of the alleged unlawful closing of theCleveland plant was to have a chilling effect on the28 For example, at one point Jennings asked if it would be possible, if theparties chose to do so, for the Machinists and Respondent to agree onseverance pay of $4 per year of service payable immediately rather thanemployees' union activities at these other plants. However,I have found that the shutdown of the Cleveland plant wasoccasioned not by union animus but, rather, by economicconsiderations and business losses over a long period oftime, with no foreseeable possibility of recovery or ofprofits in the immediate future. The Company's attempts,over the last few months of its Cleveland operation, to turnthe operation around, to streamline production, to lowerabsenteeism, and to increase quantity and improve thequality of its products were thwarted by errors in judgmenton the part of lower and middle management at the sitewhich resulted in the filing of hundreds of grievances,arbitration hearings, and the eventual filing of charges withthe Board. It was not, however, the filing of grievances andcharges, per se, that directly occasioned the closure of theCleveland plant, but rather the poor economic position ofthe Company and the even poorer prospects of makingimprovements to correct its economic situation in the faceof the Union's intransigence and unwillingness to accede tothe dire need for changes which management felt absolute-ly necessary to save the plant. There is no telling whetheror not the plant could have survived even in an atmosphereof mutual trust and cooperation. That, unfortunately, willnever be known-the plant is closed and the property sold.But in April 1974 the economic picture facing theCompany included a history of constantly increasing lossesdespite growing sales with no prospects of relief because ofthe tight money situation and a forecasted recession. Thesefactors, when considered along with the Company's recentunsuccessful attempts at modernizing the operation atCleveland which resulted in the filing of over 100grievances and 2 costly wildcat strikes with attendantviolence and destruction of company property, appear tome to have convinced corporate management not tocontinue the Cleveland operation. These reasons, I find,despite the unfortunate state of labor relations at theCleveland plant, to be economic in nature. Therefore,having found that the shutdown of the Cleveland plant waslawful, the question of any chilling effect on employees atother plants does not require consideration as the theory isinapplicable. See Sequoyah Spinning Mills, Inc., etc., 194NLRB 1175 (1972).Similarly, the terminations which occurred at Clevelandas a result of the legitimate and lawful decision to close theplant, and which occurred shortly before and at the time ofthe closing, are not violative of Section 8(a)(3) of the Act.SummaryTo summarize the findings herein: I have found thatGeneral Counsel has failed by a preponderance of theevidence to prove that Respondent has violated Section8(a)(5) of the Act with respect to those allegationscontained in the consolidated complaint. Similarly, I havefound that General Counsel has failed to prove violationsof Section 8(a)(3) with respect to the various terminationsand suspensions as alleged in the complaint. With respectto the numerous alleged violations of Section 8(aX)(I), Ihave found violations with regard to Supervisor Worley'swaiting for the $25 per year of service as was being considered at the time;Hensge replied in the affirmative.213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat to ride Johnson's back and to make an example ofhim because he was a steward, as well as his threat inJanuary to issue warning slips and generally to enforce therules more strictly because the employees in his departmentfiled a grievance; with regard to the interrogation ofemployees by Jackson and Foster concerning their havingfiled affidavits at the Regional Office of the NationalLabor Relations Board in support of union charges; andwith regard to Supervisor Kuches questioning of employeeHunt concerning his visiting the National Labor RelationsBoard offices, as well as Kuches' remarks concerning saidvisit. I have recommended dismissal of all other allegationsof violation of Section 8(a)(1) for the reasons notedfollowing the discussion of each of said incidents, supra. Inall cases other than the few incidents which I have foundviolative, I find that General Counsel has either failed toprove by a preponderance of the evidence that theviolations have occurred, or the incidents alleged asviolations were too trivial in nature or lacking in serious-ness to be dignified with the appellation of an unfair laborpractice.CONCLUSIONS OF LAW1. Precision Castings Company, Division of AuroraCorporation, a wholly owned Subsidiary of Allied ProductsCorporation, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Metal Polishers, Buffers, Platers and Allied Workers,International Union, Local 500, AFL-CIO, and Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO, Local 1825, District 54, are labor organizationswithin the meaning of Section 2(5) of the Act.3. By threatening employees with disciplinary actionand more onerous working conditions because they filedgrievances; by threatening to excessively reprimand anemployee and make an example of him because he is asteward; by interrogating an employee concerning his visitsto the Regional Office of the National Labor RelationsBoard and by interfering with said visits; and by interro-gating employees concerning their having offered affidavitsin support of union charges filed with the National LaborRelations Board, thereby implicitly threatening them,Respondent has interfered with the employees' Section 7rights as set forth in the Act and has thereby violatedSection 8(a)(1).4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5. Respondent has not violated Section 8(aX3) or (5) ofthe Act nor violated Section 8(a)(1) of the Act except asindicated in paragraph 3 herein.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom, and to take certain affirmative action designedto effectuate the policies of the Act.[Recommended Order omitted from publication.]APPENDIX BCase 8-CA-8135:13. Respondent, on or about January 21, 1974, unilat-erally instituted changes in the vacation schedule ofemployees in the appropriate unit named above withoutnotifying or bargaining with the Union.14. Respondent, on or about February 28, 1974,unilaterally instituted changes in the payday of employeesin the appropriate unit named above without notifying orbargaining with the Union.15. Respondent, on or about March 18, 1974, unilater-ally instituted changes in the starting time of employees inthe appropriate unit described above without notifying orbargaining with the Union.16. Respondent, on or about March 1, 1974, by itsofficer, agent, and supervisor, Jacob Robert Foster,attempted to undermine the Union by dealing directly withthe employees in the appropriate unit named aboveregarding a pay increase.17. On or about the dates set forth below, Respondent,by its officers, agents and supervisors, Howard Jackson,Jacob Robert Foster and William Hensge, attempted toundermine the Union as the exclusive bargaining represen-tative of the employees in the appropriate unit namedabove by the following acts and conduct:(A) During the months of December 1973 and January1974, the exact dates being unknown, Respondent, by itsofficer, agent, and supervisor, Howard Jackson, in theplant, falsely told employees that the union president hadnot given him an opportunity to correct unsafe conditionsbefore calling Federal and State inspectors.(B) On or about March 12, 1974, Respondent, by itsofficer, agent and supervisor, Howard Jackson, in theplant, falsely stated to employees that the president of theUnion had misrepresented to them the conditions agreedupon in settlement of a strike which commenced February21, 1974.(C) Commencing on or about February 16, 1974, andcontinuing thereafter, Respondent, by its officers, agentsand supervisors, Howard Jackson and William Hensge,attempted to undermine the Union by refusing to answer aletter from the union president concerning bargaining on anew contract and by dealing directly with the Union'sinternational representative and bypassing the Local unionpresident.(D) On or about April 14, 1974, Respondent, by itsofficer, agent and supervisor, Jacob Robert Foster, in theplant, stated to the Local union president that Respondentwould bypass the Local Union and would deal directlywith the Union's international representative.18. Respondent, commencing on or about March 11,1974, and continuing thereafter, unilaterally institutedchanges in the method or manner of issuing warningnotices for absenteeism to employees in the appropriateunit named above without notifying or bargaining with theUnion.[The above allegations, if proved, constitute violations ofSection 8(a)(5) and (1).]20. Respondent, on or about January 3, 1974, by itsofficer, agent and supervisor, Ralph Worley, in the plant,214 PRECISION CASTINGS CORPORATIONthreatened employees with reprisals if these employeesfiled a grievance against him and, in conjunction with thesethreats, unlawfully interrogated employees regarding cer-tain work assignments.21. Respondent, on or about January 3, 1974, throughits officer, agent and supervisor, Ralph Worley, in theplant, threatened an employee with discharge and otherreprisals because of his union activities, sympathies,membership and/or affiliation, and because a grievancehad been filed.22. Respondent, on or about January 10, 1974, andJanuary 11, 1974, through its officer, agent and supervisor,Ralph Worley, in the plant, threatened employees withreprisals because of their union activities, sympathies,membership and/or affiliation and because they had filed agrievance with the Union.23. Respondent, on or about January 10, 1974, by itsofficer, agent and supervisor, Ralph Worley, in the plant,interrogated employees with respect to their union activi-ties, sympathies, membership and/or affiliation and withrespect to a grievance which had been filed.24. Respondent, on or about January 11, 1974, by itsofficer, agent and supervisor, Ralph Worley, in the plant,met with employees, solicited their agreement to withdrawtheir names from a grievance and threatened an employeewith reprisals if he did not withdraw his name from thegrievance.25. Respondent, on various dates between July 24,1973, and January 3, 1974, the exact dates being unknown,by its officer, agent and supervisor, Ralph Worley, in theplant, threatened an employee with reprisals because of hisunion activities, sympathies, membership and/or affilia-tion.26. Respondent, on or about February 14, 1974, by itsofficer, agent and supervisor, Jacob Robert Foster, in theplant, refused to permit an employee to have unionrepresentation when he was taken to Foster's officebecause he had complained about certain working condi-tions.27. Respondent, on or about February 6, 1974, by itsofficers, agents and supervisors, Howard Jackson andJacob Robert Foster, in the plant, interrogated employeeswith respect to their union activities, sympathies, member-ship and/or affiliation, and with respect to certain otherprotected activities.28. Respondent, between February 4, 1974, and Febru-ary 8, 1974, through its officer, agent and supervisor, RalphWorley, in the plant, threatened an employee with reprisalsbecause of his union activities, sympathies, membershipand/or affiliation and because he had engaged in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection.29. Respondent, on or about February 8, 1974, by itsofficer, agent, and supervisor, Jacob Robert Foster, in theplant, threatened an employee with reprisals for his unionactivity, sympathies, membership and/or affiliation andbecause he intended to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection.I [With regard to par. 31 of the complaint, Respondent acknowledgedthat its employees engaged in a strike on or about the dates set forth butdenied that the strike was a protected unfair labor practice stnke.]30. Respondent, on or about March 5, 1974, by itsofficer, agent and supervisor, Paul Kuches, in the plant,threatened an employee with reprisals because of his unionactivities, sympathies, membership and/or affiliation andbecause he had engaged in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection.31.1 Commencing on or about February 21, 1974, andcontinuing through on or about February 26, 1974,employees of Respondent concertedly engaged in aprotected unfair labor practice strike against Respondentbecause of the unfair labor practices of Respondent as setforth above in paragraphs 13, 17(A), 17(C), 19, 20, 21, 22,23, 24, 25, 26, 27, 28, and 29.32. On or about March 4, 1974, Respondent transferredfrom the job classifications set forth opposite their names,to lower paying job classifications, the following-namedemployees, who engaged in the unfair labor practice strikereferred to above in paragraph 31, and at all times sincesuch date, it has failed and refused, and does continue tofail and refuse, to reinstate them to their former orsubstantially equivalent positions of employment, becausethey had, or Respondent believed that they had, joined orassisted the Union, and/or engaged in other protectedconcerted activities for the purpose of collective bargainingand other mutual aid or protection, including, but notlimited to, their participation in said unfair labor practicestrike:Daile G. Vance -Hot Mule DriverCalvin McKenzie -Metal Alloy Department Employ-eeLouis Screen -Metal Alloy Department Employee33. Commencing on or about March 12, 1974, andcontinuing through on or about March 20, 1974, employeesof Respondent concertedly engaged in a protected unfairlabor practice strike against Respondent because of theunfair labor practices of the Respondent as set forth abovein paragraphs 13 through 30, and paragraph 32, andbecause Respondent failed to abide by the terms of theSettlement Agreement reached with respect to the protect-ed unfair labor practice strike described above in para-graph 31.[General Counsel contends that the allegations, ifproved, constitute violations of Section 8(a)(1), the allega-tions set forth in paragraph 32, if proved, constituteviolations of Section 8(aX3) and (1); and the allegations setforth in paragraphs 13 through 18, if proved, constituteviolations of Section 8(aX5) of the Act.]Case 8-CA-8279:6. Respondent, on various dates between approximate-ly May 5, 1974, and May 12, 1974, the exact dates beingunknown, through its officer, agent and supervisor, DickGamin, in the plant, threatened employees with closing theplant unless the employees got rid of the Union and theunion president.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. On or about the dates set forth opposite their names,Respondent terminated or suspended the following namedemployees, who engaged in the unfair labor practice strikereferred to in paragraph 33 of the complaint issued in Case9-CA-8135, and at all times until March 25, 1974, it failedand refused to reinstate them to their former or substantial-ly equivalent positions of employment, because they had,or Respondent believed that they had, joined or assistedthe Union and/or engaged in other protected concertedactivities for the purpose of collective bargaining or othermutual aid and protection, including, but not limited to,their participation in said unfair labor practice strike:Josiane Bitonti -March 19, 1974Walter Finley -March 13, 1974James Leahy -March 13, 1974Chuck Clock -March 14, 1974Elizabeth Phifer -March 12, 19748. On or about the dates set forth opposite their names,the Respondent terminated and/or permanently suspendedthe following named employees, who engaged in the unfairlabor practice strike referred to in paragraph 33 of thecomplaint issued in Case 8-CA-8135, and at all times sincesuch date, it has failed and refused, and does continue tofail and refuse, to reinstate them to their former orsubstantially equivalent positions of employment, becausethey had, or Respondent believed that they had, joined orassisted the Union and/or engaged in other protectedconcerted activities for the purpose of collective bargainingand other mutual aid or protection, including, but notlimited to their participation in said unfair labor practicestrike:John A. Hunt -March 12, 1974William Hunt -March 19, 1974Daile Vance -March 19, 1974Idel Quinones -March 19, 1974James Gallagher -March 19, 1974Jackie Bragg -March 22, 1974[General Counsel contends that the above allegations, ifproved, constitute violations of Section 8(a)(1) and that theallegations contained in paragraphs 7 and 8, if proved,constitute violations of Section 8(a)(3) and (1) of the Act.]Case 8-CA-8420:213. Commencing on or about February 16, 1974, theUnion has requested, and is requesting, Respondent tobargain collectively with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, as exclusive bargaining representative of allemployees of Respondent in the unit.14. Commencing on or about the date set forth below,and continuing thereafter, to the present, Respondent hasrefused to bargain collectively with the Union as exclusivebargaining representative of all the employees in the unit itrepresents by the following acts and conduct:(A) On numerous occasions between approximately May5, 1974, and May 17, 1974, the exact dates being unknown,Respondent, by its officer, agent and supervisor, DickGamin, in the plant, threatened employees with closing theplant unless the employees got rid of the Union and theunion president.(B) Respondent, on or about May 29, 1974, and May 31,1974, by its officer, agent and supervisor, William Hensge,in the plant, threatened to close the plant and refuse tobargain with the Union for a collective-bargaining agree-ment unless the Union withdrew unfair labor practicecharges against Respondent pending with the NationalLabor Relations Board.(C) Respondent, on or about June 28, 1974, by its officer,agent and supervisor, Howard Jackson, in the plant,threatened to close the plant unless the Union withdrewunfair labor practice charges against Respondent pendingwith the National Labor Relations Board.(D) Respondent, since on or about approximately May 5,1974, and continuing through the present, has refused tobargain with the Union over a new collective-bargainingagreement and has insisted that unless the unfair laborpractice charges against Respondent pending with theNational Labor Relations Board are withdrawn it will onlybargain over the closing of the plant.(E) Respondent-commencing on or about May 5, 1974,the exact date being unknown, and continuing thereafter,by its actions outlined in the above subparagraphs, hasengaged in a course of conduct constituting bad-faithbargaining, including dilatory, evasive, obstructive, andother similar action, having for its real objective theavoidance of any agreement with the Union with respect torates of pay, wages, hours of employment and other termsand conditions of employment of the employees in the unit.[General Counsel contends that the allegations containedin paragraph 14, if proved, constitute violations of Section8(a)(5) and (1) of the Act.]Cases 8-CA-8494 and 8-CA-8848:13. (A) On or about July 12, 1974, Respondent closedits facility located at 12600 Berea Road, Cleveland, Ohio,in order to avoid its collective-bargaining obligation withthe Metal Polishers, in order to avoid negotiating with thepresident of the Metal Polishers, and for the purpose ofchilling unionism in its Redkey, Indiana, Rockford,Illinois, and Fayetteville, New York, facilities. Moreover, aforeseeable effect of Respondent's closing of its Cleveland,Ohio, facility was the chilling of unionism in its Redkey,Indiana, Rockford, Illinois, and Fayetteville, New York,facilities.(B) In preparation for this unlawful plant closurereferred to above, and as a direct result of this unlawfulshutdown, Respondent terminated and/or laid off and/orcontructively discharged the following named employeeson the dates set forth opposite their names and at all timessince such date, it has failed and refused, and doescontinue to fail and refuse, to reinstate them to their formeror substantially equivalent positions of employment,2 [Pars. 5, 8, 9. and 10 of the complaint were admitted at the hearing.]216 PRECISION CASTINGS CORPORATIONbecause of Respondent's unlawful plant closure referred toin paragraph 13(A):NameGary HollowayEugene LongClifford MclntoshDenver FranklinPaul EllisonLarry MarshallJames PiersonMarshall DownsPatricia AndersonElizabeth ShestinaHope DelisseFernando EslaquitRuth ForemanDennis NeumanPaul OstermanMichael PerryRaymond DancyAnna Marie MillerRichard JamesDavid AddicottGerald BessJohn GibsonPaul MenhartWilliam PearceJoseph BojdysLuminita MarijanKenneth GeorgeRalph PieceDavid Dawson, Jr.Gloria GunglFlorence WanerAnne BrindzaStephen BaschJohn FriedrichGary CaudillLouis ScreenRobert HammRichard ReeseTimothey LockhartCharles HardyRobert SaulsTimothy HamblenJoe JonesEthel WilliamsElizabeth PhiferJulius GucwaRobert BarronMary IrbyAnthony BednarikAllen AngyalLewis BolgerMary SmithMargaret KovelikDate, Dept.4/29/74, shipping5/16/74, trim5/16/74, trim5/16/74, trim5/17/74, trim5/17/74, trim5/17/74, die shop5/20/74, casting5/20/74, inspection5/20/74, inspection5/20/74, inspection5/20/74, inspection5/20/74, inspection5/24/74, casting5/28/74, casting5/28/74, casting5/28/74, casting6/28/746/14/746/12/74, trim6/13/74, inspection6/10/74, mach. rpr.6/10/74, mach. rpr.6/10/74, mach. rpr.6/10/74, maint.6/10/74, maint.6/10/74, maint.6/10/74, maint.6/10/74, maint.6/10/74, inspection6/10/74, inspection6/10/74, inspection6/10/74, maint.6/10/74, mach. rpr.6/17/74, inspection6/17/74, alloy6/17/74, trim6/17/74, casting6/18/74, maintenance6/18/74, alloy6/24/74, trim6/24/74, trim6/24/74, trim6/24/74, trim6/24/74, trim6/24/74, trim6/24/74, trim6/24/74, trim6/24/74, inspection6/24/74, casting6/24/74, casting6/28/746/17/74(C) On or about July 12, 1974, Respondent terminatedthe remainder of its employees in the bargaining unitreferred to in paragraph 7(A), approximately 300 innumber, as a direct result of its unlawful plant closurereferred to above in paragraph 13(A), and at all times sincesuch date, it has failed and refused, and does continue tofail and refuse, to reinstate them to their former orsubstantially equivalent positions of employment.(D) On or about July 12, 1974, Respondent terminatedapproximately 30 employees represented by the machinistsin the unit of employees it represents, as a direct result ofits unlawful plant closure referred to above in paragraph13(A), and at all times since such date, it has failed andrefused, and does continue to fail and refuse to reinstatethem in their former or substantially equivalent positionsof employment.14. Commencing on or about the dates set forth below,and continuing thereafter, to the present, Respondent hasrefused to bargain collectively with the Metal Polishers, asexclusive bargaining representative of the employees in theunit it represents by the following acts and conduct:(A) On numerous occasions between approximately May5, 1974, and May 17, 1974, the exact dates being unknown,Respondent, by its officer, agent and supervisor, DickGamin, in the plant, threatened employees with closing theplant unless the employees got rid of the Metal Polishersand its president.(B) Respondent, on or about May 29, 1974, by its officer,agent and supervisor, William Hensge, in the plant,threatened employees and Metal Polishers representativeswith closing the plant and with a refusal to bargain with theUnion unless the Metal Polishers withdrew unfair laborpractice charges against Respondent pending with theNational Labor Relations Board.(C) Respondent, on or about May 31, 1974, by its officer,agent and supervisor, William Hensge, in the plant, refusedto bargain with the Union regarding its decision to closethe plant and refused to bargain with the Union regardingthe effects of the closure of this facility by reneging on anoffer originally made by its officer, agent and supervisor,Howard Jackson, on May 15, 1974, to keep the plant openif the Metal Polishers would agree to a I-year extension ofthe present contract, by insisting that the Metal Polisherswithdraw unfair labor practice charges filed with theNational Labor Board in order to keep the plant open, andby refusing the Metal Polishers' request for informationconcerning Respondent's asserted economic justificationfor closing its Cleveland facility.(D) Commencing on or about May 31, 1974, andcontinuing to date, Respondent, by its officer, agent andsupervisor, William Hensge, refused the Metal Polishers'request for information concerning Respondent's assertedeconomic justification for closing its Cleveland facility,thereby precluding the Metal Polishers from meaningfullybargaining over Respondent's decision to close this plant.(E) Commencing on or about July 16, 1974, Respondentreiterated in writing its refusal to provide the MetalPolishers with information concerning Respondent's as-serted economic justification for closing its Clevelandplant, thereby precluding the Metal Polishers from beingable to meaningfully bargain over Respondent's decision toclose this facility.(F) Commencing on or about April 29, 1974, andcontinuing to on or about July 12, 1974, Respondent, whileostensibely bargaining with the Metal Polishers over its217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision to close the plant, terminated and/or laid offapproximately 50 employees named above in paragraph 13(B) pursuant to a decision it had already made to close itsCleveland, Ohio, facility, notwithstanding any assertedwillingness to bargain over this decision.(G) Respondent, on or about June 28, 1974, by its officer,agent and supervisor, Howard Jackson, in the plant,threatened employees and Metal Polishers representativesthat it would close the plant unless the Union withdrewunfair labor practice charges against Respondent pendingwith the National Labor Relations Board.(H) On or about July 12, 1974, Respondent permanentlyclosed its Cleveland, Ohio facility, and unilaterally termi-nated its business operations at this facility, and it didrefuse, and continues to refuse, to bargain collectively withthe Metal Polishers over its decision to close said plant,which is a part of a single, integrated operation consistingof Respondent's Cleveland, Ohio, facility, its Redkey,Indiana, facility, its Rockford, Illinois, facility and itsFayetteville, New York, facility.(I) On or about May 31, 1974, Respondent, by its officer,agent and supervisor, William Hensge, after reachingtentative understanding with the Metal Polishers concern-ing major portions of an agreement regarding the effects ofthe pending shutdown of Respondent's Cleveland facility,introduced an onerous bargaining demand to avoid finalagreement which would have required the Metal Polishersto waive its right to file charges alleging unfair laborpractices which might arise out of the closing of the plantand to withdraw pending unfair labor practice charges.Respondent conditioned any agreement regarding theeffects of the shutdown to acceptance by the MetalPolishers of this proposal.(J) Commencing at some time in July, August, Septem-ber, or October 1974, the exact date being unknown, andcontinuing thereafter, Respondent unilaterally subcon-tracted bargaining unit work which has previously beenperformed by employees in the unit represented by MetalPolishers without notification to, or bargaining with, theMetal Polishers.(K) Respondent, commencing on or about April 29,1974, and continuing thereafter, by its actions outlined inthe above subparagraphs, has engaged in a course ofconduct constituting bad-faith bargaining, including dila-tory, evasive, obstructive and other similar actions, havingfor its real objective the avoidance of any agreement withthe Metal Polishers with respect to its decision to close itsCleveland, Ohio, facility and with respect to the effects ofthe closure of said facility, and other terms and conditionsof employment of the employees in the unit represented bythe Metal Polishers.15. Commencing on or about the dates set forth below,and continuing thereafter, Respondent has refused tobargain collectively over the effects of closure of itsCleveland, Ohio, facility with the Machinists as theexclusive bargaining representative of all employees in theunit represented by that labor organization by thefollowing acts and conduct:(A) Commencing on or about July 24, 1974, andcontinuing to the present, Respondent, by its officer, agentand supervisor, more particularly, William Hensge, condi-tioned a severance pay agreement on the Machinists'agreement to waive its right to file charges with theNational Labor Relations Board alleging unfair laborpractices which might arise out of said plant closure.(B) Commencing on or about July 30, 1974, andcontinuing to the present, Respondent, by its officer, agentand supervisor, William Hensge, unlawfully conditionedreaching a final severance pay agreement with theMachinists on the progress of negotiations with the MetalPolishers, a matter extraneous to the Machinists' unit.(C) On or about December 6, 1974, Respondent, throughits officer, agent and supervisor, William Hensge, withdrewfrom a tentative agreement and/or understanding reachedwith Machinists regarding the effects of the impendingshutdown of Respondent's Cleveland, Ohio, facility andinformed the Machinists that no final agreement regardingthat matter could be reached.(D) Commencing on or about July 24, 1975, andcontinuing thereafter, Respondent, by its actions outlinedin the above subparagraphs, has engaged in a course ofconduct constituting bad-faith bargaining, including dila-tory, evasive, obstructing and other similar actions, havingfor its real objective the avoidance of any agreement withthe Machinists with respect to severance pay and/or ashutdown agreement, and other terms and conditions ofemployment of the employees in the unit it represents.[General Counsel contends that the above allegationscontained in paragraphs 13, 14, and 15, if proved,constitute violations of Section 8(a)(1) and (5) and that theallegations contained in paragraph 13, if proved, constituteviolations of Section 8(a)(1) and (3).)218